             Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 1 of 119



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                            ENTERED
                                                                                                                09/18/2019
                                                              §
    In re:                                                    § Chapter 11
                                                              §
    SHALE SUPPORT GLOBAL HOLDINGS,                            § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                            §
                                                              § (Joint Administration)
                     Debtors.                                 §
                                                                             § RE: Docket No. ______
                                                                                                309

      ORDER (I) APPROVING THE ADEQUACY OF THE DISCLOSURE STATEMENT,
          (II) APPROVING THE SOLICITATION AND NOTICE PROCEDURES FOR
            CONFIRMATION OF THE DEBTORS’ PLAN OF REORGANIZATION,
    (III) APPROVING BALLOT AND NOTICE FORMS IN CONNECTION THEREWITH,
               (IV) SCHEDULING CERTAIN DATES WITH RESPECT THERETO,
                          AND (V) GRANTING RELATED RELIEF

             This matter coming before this Court upon the motion (the “Motion”), 2 filed by the above-

captioned debtors and debtors in possession (collectively, the “Debtors”) for entry of an (this

“Order”), pursuant to sections 105, 363, 1125, 1126, and 1128 of of title 11 of the United States

Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), Rules 2002, 3016, 3017, 3018, 3020 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 2002-1 and 3016-

1 of the Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy Local

Rules”), (i) approving the adequacy of the Disclosure Statement, (ii) approving the solicitation and

notice procedures with respect to confirmation of the Plan, (iii) approving the forms of Ballots and




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814); Stanton Rail Yard,
LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale Energy Support,
LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The service address for
Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder of the Debtors, it is
600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.

2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


ACTIVE 45847147v1
          Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 2 of 119



notices in connection therewith, (iv) scheduling certain dates with respect thereto, and (vi) granting

related relief, all as more fully set forth in the Motion; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. § 1334; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that it may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that venue

of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate under

the circumstances and no other or further notice need be provided; and this Court having reviewed

the Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and good and

sufficient cause appearing therefor,

          IT IS HEREBY ORDERED THAT:

          1.     The Motion is GRANTED as set forth herein.
                | Subject to the agreed modifications announced on the record,  | or withdrawn
          2.     Any objections that have not been resolved are hereby OVERRULED for the

purposes of approval of the Disclosure Statement, with all rights reserved as to any confirmation

issues.




                                                  2
ACTIVE 45847147v1
       Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 3 of 119



I.      Approval of the Disclosure Statement
                                         | as amended on the record
        3.       The Disclosure Statement is hereby approved as providing holders of Claims

entitled to vote on the Plan with adequate information to make an informed decision as to whether

to vote to accept or reject the Plan in accordance with section 1125(a)(1) of the Bankruptcy Code.
                                               as amended on the record
        4.     The Disclosure Statement | (including all applicable exhibits thereto) provides

holders of Claims, holders of Interests, and other parties in interest with sufficient notice of the

injunction, exculpation, and release provisions contained in Article VIII of the Plan, in satisfaction

of the requirements of Bankruptcy Rule 3016(c). The Debtors will file a conforming copy of the
                                                      Disclosure Statement
II.     Approval of the Solicitation and Voting Procedures

        5.       The Debtors shall solicit, receive, and tabulate votes to accept the Plan in

accordance with the Solicitation and Voting Procedures attached hereto as Schedule 1, which are

hereby approved in their entirety.

III.    Approval of the Materials and Timeline for Soliciting Votes and the Procedures for
        Confirming the Plan

        A.       Approval of Certain Dates and Deadlines with Respect to the Plan and
                 Disclosure Statement

        6.       The following dates are hereby established (subject to modification as necessary)

with respect to the solicitation of votes on the Plan and confirming the Plan (all times prevailing

Central Time):

                       Event                                               Date
 Disclosure Statement Objection Deadline              September 16, 2019, at 4:00 p.m., prevailing
                                                      Central Time
 Voting Record Date                                   September 16, 2019
 Disclosure Statement Hearing                         September 18, 2019, at 10:00 a.m., prevailing
                                                      Central Time
 Solicitation Deadline                                September 23, 2019

                                                  3
ACTIVE 45847147v1
         Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 4 of 119




                          Event                                                       Date
    Publication Deadline                                       Prior to, on, or as reasonably practicable after,
                                                               September 23, 2019
    Plan Supplement Filing and Notice Deadline                 October 16, 2019
    Assumption/Rejection Notice Deadline                       October 18, 2019
    Voting Deadline                                            October 21, 2019, at 4:00 p.m., prevailing
                                                               Central Time
    Plan Objection Deadline                                    October 21, 2019, at 4:00 p.m., prevailing
                                                               Central Time
    Deadline to File Confirmation Brief                        October 25, 2019, at 4:00 p.m., prevailing
                                                               Central Time
    Deadline to File Voting Report                             October 25, 2019, at 4:00 p.m., prevailing
                                                               Central Time
    Assumption/Cure Objection Deadline                         October 25, 2019, at 4:00 p.m., prevailing
                                                               Central Time
    Confirmation Hearing Date                                  October 29, 2019, at 9:00 a.m., prevailing
                                                               Central Time

          B.      Approval of the Form of, and Distribution of, Solicitation Packages to Parties
                  Entitled to Vote on the Plan

          7.      In addition to the Disclosure Statement and exhibits thereto, including the Plan and

this Order (without exhibits, except the Solicitation Procedures), the Solicitation Packages to be

transmitted on or before the Solicitation Deadline, or as soon as reasonably practicable thereafter,

to those holders of Claims in the Voting Classes entitled to vote on the Plan as of the Voting Record

Date, shall include the following, the form of each of which is hereby approved:

                  a.       an appropriate form of Ballot attached hereto as Schedules 2A, 2B, and 2C,
                           respectively, for each Voting Class in which such holder holds a Claim; 3




3
  The Debtors will make every reasonable effort to ensure that any holder of a Claim or Interest who has filed duplicate
Claims against the Debtors (whether against the same or multiple Debtors) that are classified under the Plan in the
same Voting Class, receives no more than one Solicitation Package (and, therefore, one Ballot) on account of such
Claim or Interest and with respect to that Class or Sub-Class.

                                                           4
ACTIVE 45847147v1
       Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 5 of 119



                b.     the Cover Letter attached hereto as Schedule 6;

                c.     the Confirmation Hearing Notice attached hereto as Schedule 7; and

                d.     the statement of the Official Committee of Unsecured Creditors of Shale
                       Support Global Holdings, LLC, et al. (the “Committee Statement”) attached
                       hereto as Schedule 11.

        8.      The Solicitation Packages provide the holders of Claims entitled to vote on the Plan

with adequate information to make informed decisions with respect to voting on the Plan in

accordance with Bankruptcy Rules 2002(b) and 3017(d), the Bankruptcy Code, and the

Bankruptcy Local Rules.

        9.      The Debtors shall distribute Solicitation Packages to all holders of Claims entitled

to vote on the Plan on or before the Solicitation Deadline. Such service shall satisfy the

requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy Local Rules.

        10.     The Debtors are authorized, but not directed or required, to distribute the Plan, the

Disclosure Statement, and this Order to holders of Claims entitled to vote on the Plan in electronic

format (i.e., on a CD-ROM or flash drive). The Ballots, Cover Letter, the Confirmation Hearing

Notice, and Committee Statement need only be provided in paper form. On or before the

Solicitation Deadline, or as soon as reasonably practicable thereafter, the Debtors shall provide

(a) complete Solicitation Packages (but excluding ballots) to the U.S. Trustee and (b) the Order (in

electronic format) and the Confirmation Hearing Notice to all parties on the 2002 List as of the

Voting Record Date.

        11.     Any party that receives materials in electronic format, but would prefer to receive

materials in paper format, may contact the Notice and Claims Agent and request paper copies of

the corresponding materials previously received in electronic format (to be provided at the

Debtors’ expense).

                                                  5
ACTIVE 45847147v1
        Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 6 of 119



        12.     The Notice and Claims Agent is authorized to assist the Debtors in (a) distributing

the Solicitation Package, (b) receiving, tabulating, and reporting on Ballots cast to accept or reject

the Plan by holders of Claims against the Debtors, (c) responding to inquiries from holders of

Claims or Interests and other parties in interest relating to the Disclosure Statement, the Plan, the

Ballots, the Solicitation Packages, and all other related documents and matters related thereto,

including the procedures and requirements for voting to accept or reject the Plan and for objecting

to the Plan, (d) soliciting votes on the Plan, and (e) if necessary, contacting creditors regarding the

Plan.

        13.     All votes to accept or reject the Plan must be cast by using the appropriate Ballot.

All Ballots must be properly executed, completed, and delivered according to their applicable

voting instructions by: (a) first class mail; (b) overnight delivery; (c) personal delivery; or (d) via

electronic mail (in PDF or other standard format), so that the Ballots are actually received by the

Notice and Claims Agent no later than the Voting Deadline at the return address set forth in the

applicable Ballot.

        C.      Approval of the Confirmation Hearing Notice

        14.     The Confirmation Hearing Notice, in the form attached hereto as Schedule 7,

constitutes adequate and sufficient notice of the hearing to consider approval of the Plan, the

manner in which a copy of the Plan could be obtained, and the time fixed for filing objections

thereto, in satisfaction of the requirements of the applicable provisions of the Bankruptcy Code,

the Bankruptcy Rules, and the Bankruptcy Local Rules. The Debtors shall (i) file and serve the

Confirmation Hearing Notice on or before September 23, 2019, and (ii) publish the Confirmation

Hearing Notice (in a format modified for publication) prior to, on, or as reasonably practicable

after September 23, 2019, on at least one occasion in the national edition of the Wall Street Journal,

                                                  6
ACTIVE 45847147v1
         Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 7 of 119



the Houston Chronicle, in Houston, Texas, the San Antonio Express-News, in San Antonio, Texas,

the Midland Reporter-Telegram, in Midland, Texas, the Odessa American, in Odessa, Texas, The

Times-Picayune / The New Orleans Advocate, in New Orleans, Louisiana, The Acadiana Advocate,

in Lafayette, Louisiana, The Daily Advertiser, in Lafayette, Louisiana, the Picayune Item, in

Picayune, Mississippi, and any such other local publications, in English or translated, that the

Debtors deem appropriate and disclose in their affidavit of service

           D.    Approval of Notice of Filing of the Plan Supplement

           15.   The Debtors shall send notice of the filing of the Plan Supplement, which shall be

filed and served on the date the Plan Supplement is filed (or such later date as may be approved

by the Court on notice to parties in interest in the Chapter 11 Cases), substantially in the form

attached hereto as Schedule 8.

           E.    Approval of the Form of Notices to Non-Voting Classes

           16.   Except to the extent that the Debtors determine otherwise, the Debtors are not

required to provide Solicitation Packages to holders of Claims or Interests in Non-Voting Classes,

as such holders are not entitled to vote on the Plan. Instead, on or before the Solicitation Deadline,

or as soon as reasonably practicable thereafter, the Notice and Claims Agent shall mail a Non-

Voting Status Notice in lieu of Solicitation Packages, the form of each of which is hereby

approved, to those parties, outlined below, who are not entitled to vote on the Plan:

  Class(es)               Status                                 Treatment
 1, 2, 3            Unimpaired—           Will receive a notice, substantially in the form attached
                    Deemed to Accept      hereto as Schedule 3, in lieu of a Solicitation Package.
 9, 10              Impaired—Deemed       Will receive a notice, substantially in the form attached
                    to Reject             hereto as Schedule 4, in lieu of a Solicitation Package
 N/A                Disputed Claims       Holders of Claims that are subject to a pending objection
                                          by the Debtors are not entitled to vote the disputed
                                          portion of their Claim. As such, holders of such Claims

                                                  7
ACTIVE 45847147v1
       Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 8 of 119




  Class(es)             Status                                   Treatment
                                          will receive a notice, substantially in the form attached
                                          hereto as Schedule 5 (which notice shall be served
                                          together with such objection).

        17.     The Debtors are not required to provide the holders of Class 7 Intercompany Claims

and Class 8 Interests in Subsidiary Debtors with a Solicitation Package or any other type of notice

in connection with solicitation.

        18.     The Debtors are not required to mail Solicitation Packages or other solicitation

materials to: (a) holders of Claims that have already been paid in full during the Chapter 11 Cases

or that are authorized to be paid in full in the ordinary course of business pursuant to an order

previously entered by this Court; or (b) any party to whom the Disclosure Statement Hearing

Notice was sent but was subsequently returned as undeliverable.

        F.      Approval of Notices to Contract and Lease Counterparties

        19.     The Debtors shall mail a notice of assumption or rejection of any Executory

Contracts or Unexpired Leases (and any corresponding cure amounts), in the forms attached hereto

as Schedule 9 and Schedule 10, to the applicable counterparties to the Executory Contracts and

Unexpired Leases that will be assumed or rejected pursuant to the Plan (as the case may be), no

later than October 18, 2019.

        G.      Approval of the Procedures for Filing Objections to the Plan

        20.     Objections to the Plan will not be considered by the Court unless such objections

are timely filed and properly served in accordance with this Order. Specifically, all objections to

confirmation of the Plan or requests for modifications to the Plan, if any, must: (a) be in writing;

(b) conform to the Bankruptcy Rules and the Bankruptcy Local Rules; (c) state, with particularity,

the legal and factual basis for the objection and, if practicable, a proposed modification to the Plan


                                                  8
ACTIVE 45847147v1
       Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 9 of 119



(or related materials) that would resolve such objection; and (d) be filed with the Court

(contemporaneously with a proof of service) and served upon the notice parties identified in the

Confirmation Hearing Notice, so as to be actually received on or before the Plan Objection

Deadline.

IV.     Miscellaneous

        21.     The Debtors reserve the right to modify the Plan, in accordance with the terms

thereof, without further order of the Court in accordance with Article X of the Plan, including the

right to withdraw the Plan as to an individual Debtor at any time before the Confirmation Date.

        22.     Nothing in this Order shall be construed as a waiver of the right of the Debtors or

any other party in interest, as applicable, to object to a proof of claim or interest after the Voting

Record Date.

        23.     All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

        24.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

        25.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

        26.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

        27.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        28.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

                                                  9
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 10 of 119




          September 2019
 Signed:__________,
 Dated:             18, 2019.
 Houston, Texas                  HONORABLE DAVID R. JONES
                                     ____________________________________
                                 CHIEF UNITED STATES BANKRUPTCY JUDGE
                                     DAVID R. JONES
                                     UNITED STATES BANKRUPTCY JUDGE




                                      10
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 11 of 119



                                  SCHEDULE 1

                     Form of Solicitation and Voting Procedures




ACTIVE 45847147v1
         Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 12 of 119



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                            §
    In re:                                                  § Chapter 11
                                                            §
    SHALE SUPPORT GLOBAL HOLDINGS,                          § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                          §
                                                            § (Joint Administration)
                    Debtors.                                §
                                                            §


                         SOLICITATION AND VOTING PROCEDURES

        PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order (the “Disclosure Statement Order”):
(a) authorizing Shale Support Global Holdings, LLC and its affiliated debtors and debtors in
possession (collectively, the “Debtors”) to solicit votes on the Amended Joint Plan of
Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC Pursuant to
Chapter 11 of the Bankruptcy Code (as modified, amended, or supplemented from time to time,
the “Plan” ); 2 (b) approving the Amended Disclosure Statement Relating to the Amended Joint
Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC Pursuant
to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the solicitation
materials and documents to be included in the solicitation packages (the “Solicitation Packages”);
and (d) approving procedures for soliciting, receiving, and tabulating votes on the Plan and for
filing objections to the Plan.

             A.   The Voting Record Date

        The Court has established September 16, 2019, as the record date for purposes of
determining which holders of Claims in Class 4 (Secured Term Loan Claims), Class 5 (Unsecured
Convenience Class Claims), and Class 6 (General Unsecured Claims) are entitled to vote on the
Plan (the “Voting Record Date”).



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.
2
        Capitalized terms not otherwise defined herein shall have the same meaning as set forth in the Plan or the
Disclosure Statement Order.


ACTIVE 45847147v1
       Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 13 of 119



         B.       The Voting Deadline

        The Court has established October 21, 2019, at 4:00 p.m. (prevailing Central Time) as the
voting deadline (the “Voting Deadline”) for the Plan. The Debtors may extend the Voting
Deadline, in their discretion, without further order of the Court. To be counted as votes to accept
or reject the Plan, all Class 4 ballots (the “Class 4 Ballots”), Class 5 ballots (the “Class 5 Ballots”),
and Class 6 ballots (the “Class 6 Ballots”) (collectively, the “Ballots”) must be properly executed,
completed, and delivered by: (1) first class mail; (2) overnight courier; (3) personal delivery; or
(4) electronic mail (in PDF or other standard format), so that they are actually received, in any
case, no later than the Voting Deadline by Donlin, Recano & Company, Inc. (the “Notice and
Claims Agent”). All Ballots should be sent to: (1) if by mail, Donlin, Recano & Company, Inc.,
Re: Shale Support Global Holdings, LLC, et al., P.O. Box 199043 Blythebourne Station, Brooklyn,
New York 11219; (2) if by hand delivery or overnight courier, Donlin, Recano & Company, Inc.,
Re: Shale Support Global Holdings, LLC, et al., 6201 15th Avenue, Brooklyn, New York 11219];
or (3) if via electronic mail, SSGHBallots@DonlinRecano.com. 3 Delivery of a Ballot to the
Notice and Claims Agent by facsimile shall not be valid.

         C.       Form, Content, and Manner of Notices

         1.       The Solicitation Package

      The following materials shall constitute the solicitation package (the “Solicitation
Package”):

                  a.       a copy of these Solicitation and Voting Procedures;

                  b.       the Notice of Hearing to Consider Confirmation of the Chapter 11 Plan
                           Filed by the Debtors and Related Voting and Objection Procedures, in
                           substantially the form annexed as Schedule 7 to the Disclosure Statement
                           Order (the “Confirmation Hearing Notice”);

                  c.       a cover letter, in substantially the form annexed as Schedule 6 to the
                           Disclosure Statement Order, describing the contents of the Solicitation
                           Package and urging the holders of Claims in each of the Voting Classes to
                           vote to accept the Plan;

                  d.       a statement of the Official Committee of Unsecured Creditors of Shale
                           Support Global Holdings, LLC, et al., in substantially in the form annexed
                           as Schedule 11 to the Disclosure Statement Order;




3
         For any Ballot cast via electronic mail, the format of the attachment must be found in the common workplace
and industry standard format (i.e., industry-standard PDF file) and the received date and time in the Notice and Claims
Agent’s inbox will be used as the timestamp for receipt

                                                          2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 14 of 119



                e.     the applicable form of Ballot for each Voting Class in which such holder
                       holds a Claim or Interest, in substantially the form of the Ballots annexed
                       as Schedule 2 to the Disclosure Statement Order, as applicable;

                f.     the approved Disclosure Statement (and exhibits thereto, including the
                       Plan); and

                g.     any additional documents that the Court has ordered to be made available.

        2.      Distribution of the Solicitation Package

       The Solicitation Package shall provide the Plan, the Disclosure Statement, and the
Disclosure Statement Order (without exhibits except the Solicitation Procedures) in electronic
format (i.e., CD-ROM or flash drive format), and all other contents of the Solicitation Package,
including Ballots, shall be provided in paper format. Any party that received Solicitation Package
materials in electronic format and desires paper copies, or needs to obtain additional Solicitation
Packages, may obtain them (a) at the Debtors’ expense by (i) calling the Notice and Claims Agent
at 866-296-8019 (toll free) or 212-771-1128 (international); (ii) visiting the Debtors’ restructuring
website at: https://www.donlinrecano.com/ssgh; (iii) writing to the Notice and Claims Agent at
Donlin Recano & Company, Inc. Re: Shale Support Global Holdings, LLC, et al., P.O. Box 199043
Blythebourne      Station,    Brooklyn,     New     York     11219;       and/or    (iv)     emailing
SSGHBallots@DonlinRecano.com; or (b) for a fee via PACER at http://www.txs.uscourts.gov.

        The Debtors shall serve, or cause to be served, (a) all of the materials in the Solicitation
Package (excluding the Ballots) on the U.S. Trustee and (b) the Disclosure Statement Order (in
electronic format) and the Confirmation Hearing Notice to all parties required to be notified under
Bankruptcy Rule 2002 and Bankruptcy Local Rule 2002-1 (the “2002 List”) as of the Voting
Record Date. In addition, the Debtors shall mail, or cause to be mailed, the Solicitation Package
to all holders of Claims in the Voting Classes on or before September 23, 2019, who are entitled
to vote, as described in section D below.

        To avoid duplication and reduce expenses, the Debtors will make every reasonable effort
to ensure that any holder of a Claim who has filed duplicative Claims against a Debtor (whether
against the same or multiple Debtors) that are classified under the Plan in the same Voting Class
receives no more than one Solicitation Package (and, therefore, one Ballot) on account of such
Claim and with respect to that Class as against that Debtor.

        3.      Resolution of Disputed Claims for Voting Purposes; Resolution Event

                a.     Absent a further order of the Court, the holder of a Claim in a Voting Class
                       that is the subject of a pending objection on a “reduce and allow” basis shall
                       be entitled to vote such Claim in the reduced amount contained in such
                       objection.

                b.     If a Claim in a Voting Class is subject to an objection other than a “reduce
                       and allow” objection that is filed with the Court on or prior to seven days
                       before the Voting Deadline: (i) the Debtors shall cause the applicable
                                                 3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 15 of 119



                      holder to be served with a Disputed Claim Notice substantially in the form
                      annexed as Schedule 5 to the Disclosure Statement Order (which notice
                      shall be served together with such objection); and (ii) the applicable holder
                      shall not be entitled to vote to accept or reject the Plan on account of such
                      claim unless a Resolution Event (as defined herein) occurs as provided
                      herein.

                c.    If a Claim in a Voting Class is subject to an objection other than a “reduce
                      and allow” objection that is filed with the Court less than seven days prior
                      to the Voting Deadline, the applicable Claim shall be deemed temporarily
                      allowed for voting purposes only, without further action by the holder of
                      such Claim and without further order of the Court, unless the Court orders
                      otherwise.

                d.    A “Resolution Event” means the occurrence of one or more of the following
                      events no later than two business days prior to the Voting Deadline:

                      i.     an order of the Court is entered allowing such Claim pursuant to
                             section 502(b) of the Bankruptcy Code, after notice and a hearing;

                      ii.    an order of the Court is entered temporarily allowing such Claim for
                             voting purposes only pursuant to Bankruptcy Rule 3018(a), after
                             notice and a hearing;

                      iii.   a stipulation or other agreement is executed between the holder of
                             such Claim and the Debtors resolving the objection and allowing
                             such Claim in an agreed upon amount; or

                      iv.    the pending objection is voluntarily withdrawn by the objecting
                             party.

                e.    No later than one business day following the occurrence of a Resolution
                      Event, the Debtors shall cause the Notice and Claims Agent to distribute via
                      email, hand delivery, or overnight courier service a Solicitation Package to
                      the relevant holder to the extent such holder has not already received a
                      Solicitation Package containing an appropriate form of Ballot.

        4.      Non-Voting Status Notices for Unimpaired Classes and Classes Deemed to
                Reject the Plan

                a.    Holders of Claims that are not classified in accordance with section
                      1123(a)(1) of the Bankruptcy Code, or who are not entitled to vote because
                      they are Unimpaired or otherwise presumed to accept the Plan under section
                      1126(f) of the Bankruptcy Code, will receive only the Non-Voting Status
                      Notice for Unimpaired Claims Conclusively Presumed to Accept the Plan,
                      substantially in the form annexed as Schedule 3 to the Disclosure Statement
                      Order. Such notice will instruct these holders as to how they may obtain
                                                4
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 16 of 119



                      copies of the documents contained in the Solicitation Package (excluding
                      Ballots), as well as how they may opt out of the Third Party Release
                      provided by the Plan.

                b.    Holders of Claims or Interests who are not entitled to vote because they are
                      deemed to reject the Plan under section 1126(g) of the Bankruptcy Code
                      will receive the Non-Voting Status Notice to Holders of Impaired Claims or
                      Interests Deemed to Reject the Plan, substantially in the form annexed as
                      Schedule 4 to the Disclosure Statement Order. Such notice will instruct
                      these holders as to how they may obtain copies of the documents contained
                      in the Solicitation Package (excluding Ballots), as well as how they may
                      opt out of the Third Party Release provided by the Plan.

                c.    Holders of Claims that are subject to a pending objection by the Debtors are
                      not entitled to vote the disputed portion of their claims and will receive the
                      Non-Voting Status Notice With Respect to Disputed Claims, substantially in
                      the form annexed as Schedule 5 to the Disclosure Statement Order. Such
                      notice will instruct these holders as to how they may obtain copies of the
                      documents contained in the Solicitation Package (excluding Ballots), as
                      well as how they may opt out of the Third Party Release provided by the
                      Plan (to the extent their Claim is Allowed).

        5.      Notices in Respect of Executory Contracts and Unexpired Leases

        Counterparties to Executory Contracts and Unexpired Leases that receive an Assumption
Notice or a Rejection Notice, substantially in the forms attached as Schedule 9 and Schedule 10 to
the Disclosure Statement Order, respectively, may file an objection to the Debtors’ proposed
assumption, rejection, and/or cure amount, as applicable. Such objections must be filed with the
Court (contemporaneously with a proof of service) upon the applicable notice parties (as set forth
in the Assumption Notice and Rejection Notice), so as to be actually received by October 25, 2019,
at 4:00 p.m. prevailing Central Time.

        D.      Voting and Tabulation Procedures

        1.      Holders of Claims Entitled to Vote

        Only the following holders of Claims in the Voting Classes shall be entitled to vote with
regard to such Claims:

                a.    holders of Claims who, on or before the Voting Record Date, have timely
                      filed a Proof of Claim that (i) has not been expunged, disallowed,
                      disqualified, withdrawn, or superseded prior to the Voting Record Date; and
                      (ii) is not the subject of a pending objection, other than a “reduce and allow”
                      objection, filed with the Court at least seven days prior to the Voting
                      Deadline, pending a Resolution Event as provided herein; provided that a
                      holder of a Claim that is the subject of a pending objection on a “reduce and
                      allow” basis shall receive a Solicitation Package and be entitled to vote such
                                                    5
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 17 of 119



                      Claim in the reduced amount contained in such objection absent a further
                      order of the Court;

                b.    holders of Claims that are listed in the Schedules; provided that Claims that
                      are scheduled as contingent, unliquidated, or disputed (excluding such
                      scheduled disputed, contingent, or unliquidated Claims that have been paid
                      or superseded by a timely Filed Proof of Claim) shall be allowed to vote
                      only in the amount of $1.00;

                c.    holders whose Claims arise (i) pursuant to an agreement or settlement with
                      the Debtors, as reflected in a document filed with the Court, (ii) in an order
                      entered by the Court, or (iii) in a document executed by the Debtors
                      pursuant to authority granted by the Court, in each case regardless of
                      whether a Proof of Claim has been filed;

                d.    holders of any Disputed Claim that has been temporarily allowed to vote on
                      the Plan pursuant to Bankruptcy Rule 3018; and

                e.    the assignee of any Claim that was transferred on or before the Voting
                      Record Date by any Entity described in subparagraphs (a) through (d)
                      above; provided that such transfer or assignment has been fully effectuated
                      pursuant to the procedures set forth in Bankruptcy Rule 3001(e) and such
                      transfer is reflected on the Claims Register on the Voting Record Date.

        2.      Establishing Claim Amounts for Voting Purposes.

         Class 4 Claims. The Claims amount of Class 4 Claims for voting purposes only will be
established based on the amount of the applicable positions held by such Class 4 Claim holder, as
of the Voting Record Date, as evidenced by (a) the Debtors’ applicable books and records and
(b) the list of record holders maintained by the Term Loan Agent and dated as of the Voting Record
Date (the “Voting Record Date Lender List”).

        Class 5 Claims. The Claims amount of Class 5 Claims (including each Sub-Class within
Class 6) for voting purposes only will be established based on the amount of the applicable
positions held by such Class 5 Claim holder as of the Voting Record Date, as evidenced by (a) the
Debtors’ applicable books and records and (b) the claims register maintained in these chapter 11
cases.

        Class 6 Claims. The Claims amount of Class 6 Claims (including each Sub-Class within
Class 6) for voting purposes only will be established based on the amount of the applicable
positions held by such Class 6 Claim holder as of the Voting Record Date, as evidenced by (a) the
Debtors’ applicable books and records and (b) the claims register maintained in these chapter 11
cases.

       Filed and Scheduled Claims. The Claim amount established herein shall control for
voting purposes only and shall not constitute the Allowed amount of any Claim. In tabulating

                                                6
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 18 of 119



votes, the following hierarchy shall be used to determine the amount of the Claim associated with
each claimant’s vote:

                      i.     the Claim amount (1) settled and/or agreed upon by the Debtors, as
                             reflected in a document filed with the Court, (2) set forth in an order
                             of the Court, or (3) set forth in a document executed by the Debtors
                             pursuant to authority granted by the Court;

                      ii.    the Claim amount Allowed (temporarily or otherwise) pursuant to a
                             Resolution Event under section C.3.d. of these Solicitation and
                             Voting Procedures;

                      iii.   the Claim amount contained in a Proof of Claim that has been timely
                             filed by the applicable Claims Bar Date (or deemed timely filed by
                             the Court under applicable law), except for any amounts asserted on
                             account of any interest accrued after the Petition Date; provided,
                             however, that any Ballot cast by a holder of a Claim who timely files
                             a Proof of Claim in respect of (1) a contingent Claim or a Claim in
                             a wholly-unliquidated or unknown amount (based on a reasonable
                             review by the Debtors and/or the Notice and Claims Agent) that is
                             not the subject of an objection will count toward satisfying the
                             numerosity requirement of section 1126(c) of the Bankruptcy Code
                             and will count as a Ballot for a Claim in the amount of $1.00 solely
                             for the purposes of satisfying the dollar amount provisions of section
                             1126(c) of the Bankruptcy Code, and (2) a partially liquidated and
                             partially unliquidated Claim, such Claim will be Allowed for voting
                             purposes only in the liquidated amount; provided further, however,
                             that to the extent the Claim amount contained in the Proof of Claim
                             is different from the Claim amount set forth in a document filed with
                             the Court as referenced in subparagraph (i) above, the Claim amount
                             in the document filed with the Court shall supersede the Claim
                             amount set forth on the respective Proof of Claim for voting
                             purposes;

                      iv.    the Claim amount listed in the Schedules (to the extent such Claim
                             is not superseded by a timely filed Proof of Claim); provided that
                             such Claim is not scheduled as contingent, disputed, or unliquidated
                             and/or has not been paid; further provided, however, that if the
                             applicable Claims Bar Date has not expired prior to the Voting
                             Record Date, a Claim listed in the Schedules as contingent, disputed,
                             or unliquidated shall vote at $1.00; and

                      v.     in the absence of any of the foregoing, such Claim shall be
                             disallowed for voting purposes.



                                                7
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 19 of 119



        3.      Voting and Ballot Tabulation Procedures.

        The following voting procedures and standard assumptions shall be used in tabulating
Ballots, subject to the Debtors’ right to waive any of the below specified requirements for
completion and submission of Ballots so long as such requirement is not otherwise required by the
Bankruptcy Code, Bankruptcy Rules, or Bankruptcy Local Rules:

                a.    except as otherwise provided in the Solicitation and Voting Procedures,
                      unless the Ballot being furnished is timely submitted on or prior to the
                      Voting Deadline (as the same may be extended by the Debtors), the Debtors,
                      in their sole discretion, shall be entitled to reject such Ballot as invalid and,
                      therefore, not count it in connection with Confirmation of the Plan;

                b.    the Debtors will file with the Court by no later than October 25, 2019, at
                      4:00 p.m., prevailing Central Time, a voting report (the “Voting Report”).
                      The Voting Report shall, among other things, delineate every Ballot that
                      does not conform to the voting instructions or that contains any form of
                      irregularity including, but not limited to, those Ballots that are late or (in
                      whole or in material part) illegible, unidentifiable, lacking signatures, or
                      lacking necessary information, received via facsimile, or damaged
                      (collectively, in each case, the “Irregular Ballots”). The Voting Report shall
                      indicate the Debtors’ intentions with regard to each Irregular Ballot;

                c.    the method of delivery of Ballots to be sent to the Notice and Claims Agent
                      is at the election and risk of each holder. Except as otherwise provided, a
                      Ballot will be deemed delivered only when the Notice and Claims Agent
                      actually receives the properly executed Ballot;

                d.    an executed Ballot is required to be submitted by the Entity submitting such
                      Ballot. Subject to the other procedures and requirements herein, completed,
                      executed Ballots may be submitted via electronic mail, in PDF format, to
                      the Notice and Claims Agent via electronic mail at
                      SSGHBallots@DonlinRecano.com.            However, Ballots submitted by
                      facsimile will not be valid;

                e.    no Ballot should be sent to the Debtors, the Debtors’ agents (other than the
                      Notice and Claims Agent), the Debtors’ financial or legal advisors, and if
                      so sent will not be counted;

                f.    if multiple Ballots are received from the same holder with respect to the
                      same Claim or Interest prior to the Voting Deadline, the last properly
                      executed Ballot timely received will be deemed to reflect that voter’s intent
                      and will supersede and revoke any prior received Ballot;

                g.    holders must vote all of their Claims within a particular Class or Sub-Class
                      either to accept or reject the Plan and may not split any votes. Accordingly,
                      a Ballot that partially rejects and partially accepts the Plan will not be
                                                  8
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 20 of 119



                     counted. Further, to the extent there are multiple Claims within the same
                     Class or Sub-Class, the applicable Debtor may, in its discretion, aggregate
                     the Claims of any particular holder within a Class or Sub-Class for the
                     purpose of counting votes;

                h.   a person signing a Ballot in its capacity as a trustee, executor, administrator,
                     guardian, attorney in fact, officer of a corporation, or otherwise acting in a
                     fiduciary or representative capacity of a holder of Claims must indicate such
                     capacity when signing;

                i.   the Debtors, subject to a contrary order of the Court, may waive any defects
                     or irregularities as to any particular Irregular Ballot at any time, either
                     before or after the close of voting, and any such waivers will be documented
                     in the Voting Report;

                j.   neither the Debtors, nor any other Entity, will be under any duty to provide
                     notification of defects or irregularities with respect to delivered Ballots
                     other than as provided in the Voting Report, nor will any of them incur any
                     liability for failure to provide such notification;

                k.   unless waived or as ordered by the Court, any defects or irregularities in
                     connection with deliveries of Ballots must be cured prior to the Voting
                     Deadline or such Ballots will not be counted;

                l.   in the event a designation of lack of good faith is requested by a party in
                     interest under section 1126(e) of the Bankruptcy Code, the Court will
                     determine whether any vote to accept and/or reject the Plan cast with respect
                     to that Claim or Interest will be counted for purposes of determining
                     whether the Plan has been accepted and/or rejected;

                m.   subject to any order of the Court, the Debtors reserve the right to reject any
                     and all Ballots not in proper form, the acceptance of which, in the opinion
                     of the Debtors, would not be in accordance with the provisions of the
                     Bankruptcy Code or the Bankruptcy Rules; provided that any such
                     rejections will be documented in the Voting Report;

                n.   if a Claim has been estimated or a Claim or Interest has otherwise been
                     Allowed only for voting purposes by order of the Court, such Claim or
                     Interest shall be temporarily Allowed in the amount so estimated or Allowed
                     by the Court for voting purposes only, and not for purposes of allowance or
                     distribution;

                o.   if an objection to a Claim or Interest is filed, such Claim or Interest shall be
                     treated in accordance with the procedures set forth herein;

                p.   the following Ballots shall not be counted in determining the acceptance or
                     rejection of the Plan: (i) any Ballot that is illegible or contains insufficient
                                                9
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 21 of 119



                      information to permit the identification of the holder of such Claim or
                      Interest; (ii) any Ballot cast by any Entity that does not hold a Claim or
                      Interest in a Voting Class; (iii) any Ballot cast for a Claim or Interest
                      scheduled as unliquidated, contingent, or disputed for which no Proof of
                      Claim was timely filed by the Voting Record Date (unless the applicable
                      bar date has not yet passed, in which case such Claim shall be entitled to
                      vote in the amount of $1.00); (iv) any Ballot lacking an original signature
                      (except Ballots submitted via electronic mail) or unsigned Ballot; (v) any
                      Ballot not marked to accept or reject the Plan or marked both to accept and
                      reject the Plan; and (vi) any Ballot submitted by any Entity not entitled to
                      vote pursuant to the procedures described herein;

                q.    after the Voting Deadline, no Ballot may be withdrawn or modified without
                      the prior written consent of the Debtors;

                r.    the Debtors are authorized to enter into stipulations with the holder of any
                      Claim or Interest agreeing to the amount of a Claim or Interest for voting
                      purposes;

                s.    where any portion of a single Claim or Interest has been transferred to a
                      transferee, all holders of any portion of such single Claim or Interest will be
                      (i) treated as a single creditor for purposes of the numerosity requirements
                      in section 1126(c) of the Bankruptcy Code (and for the other voting and
                      solicitation procedures set forth herein), and (ii) required to vote every
                      portion of such Claim or Interest collectively to accept or reject the Plan. In
                      the event that (i) a Ballot, (ii) a group of Ballots within a Voting Class
                      received from a single creditor, or (iii) a group of Ballots received from the
                      various holders of multiple portions of a single Claim or Interest partially
                      reject and partially accept the Plan, such Ballots shall not be counted; and

                t.    for purposes of the numerosity requirement of section 1126(c) of the
                      Bankruptcy Code, separate Claims held by a single creditor in a particular
                      Class or Sub-Class will be aggregated and treated as if such creditor held
                      one Claim in such Class or Sub-Class, and all votes related to such Claim
                      will be treated as a single vote to accept or reject the Plan; provided,
                      however, that if separate affiliated entities hold Claims in a particular Class
                      or Sub-Class, these Claims will not be aggregated and will not be treated as
                      if such creditor held one Claim in such Class or Sub-Class, and the vote of
                      each affiliated entity will be counted separately as a vote to accept or reject
                      the Plan.

        E.      Amendments to the Plan and Solicitation and Voting Procedures.

       The Debtors reserve the right to make non-substantive or immaterial changes to the
Disclosure Statement, Plan (including, for the avoidance of doubt, the Plan Supplement), Ballots,
Confirmation Hearing Notice, and related documents without further order of the Court, including,

                                                10
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 22 of 119



without limitation, changes to correct typographical and grammatical errors, if any, and to make
conforming changes among the Disclosure Statement, the Plan, and any other materials in the
Solicitation Package before their distribution; provided that all such modifications shall be made
in accordance with the terms of the document being modified and the Plan.

                                 *      *       *      *       *




                                               11
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 23 of 119



                                SCHEDULE 2A

                              Form of Class 4 Ballot




ACTIVE 45847147v1
         Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 24 of 119



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                           §
    In re:                                                 § Chapter 11
                                                           §
    SHALE SUPPORT GLOBAL HOLDINGS,                         § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                         §
                                                           § (Joint Administration)
                    Debtors.                               §
                                                           §

        BALLOT FOR VOTING TO ACCEPT OR REJECT THE AMENDED JOINT
       CHAPTER 11 PLAN OF REORGANIZATION OF SHALE SUPPORT GLOBAL
                 HOLDINGS, LLC AND ITS DEBTOR AFFILIATES



             CLASS 4 BALLOT FOR HOLDERS OF SECURED TERM LOAN CLAIMS


        PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
     COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THIS BALLOT.

           IN ORDER FOR YOUR VOTE TO BE COUNTED, THIS BALLOT
         MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO BE
                           ACTUALLY RECEIVED
      BY THE NOTICE AND CLAIMS AGENT BY OCTOBER 21, 2019, AT 4:00 P.M.,
     PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”) IN ACCORDANCE
                          WITH THE FOLLOWING:



The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting
votes with respect to the Amended Joint Plan of Reorganization of Shale Support Global Holdings,
et al., and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code (as modified,
amended, or supplemented from time to time, the “Plan”). The Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”) has approved that certain Amended Disclosure
Statement for the Amended Joint Plan of Reorganization of Shale Support Global Holdings, et al.,

1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.


ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 25 of 119



and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure
Statement”) as containing adequate information pursuant to section 1125 of the Bankruptcy Code,
by entry of an order on [●], 2019 [Docket No. [●]] (the “Disclosure Statement Order”).
Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the Plan by
the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Plan.

You are receiving this Class 4 ballot (this “Class 4 Ballot”) because you are a holder of a Secured
Term Loan Claim in Class 4 as of September 16, 2019 (the “Voting Record Date”). Accordingly,
you have a right to vote to accept or reject the Plan.

Your rights are described in the Disclosure Statement, which was included in the package (the
“Solicitation Package”) you are receiving with this Class 4 Ballot (as well as the Plan, Disclosure
Statement Order, and certain other materials). If you received Solicitation Package materials in
electronic format and desire paper copies, or if you need to obtain additional Solicitation Packages,
you may obtain them (a) at the Debtors’ expense by (i) calling Donlin, Recano & Company, Inc.
(the “Notice and Claims Agent”) at 866-296-8019 (toll free) or 212-771-1128 (international);
(ii) visiting the Debtors’ restructuring website at: https://www.donlinrecano.com/ssgh;
(iii) writing to the Notice and Claims Agent at Donlin, Recano & Company, Inc., Re: Shale
Support Global Holdings, LLC, et al., P.O. Box 199043 Blythebourne Station, Brooklyn, New
York 11219; and/or (iv) emailing SSGHBallots@DonlinRecano.com; or (b) for a fee via PACER
at http://www.txs.uscourts.gov.

This Class 4 Ballot may not be used for any purpose other than for casting votes to accept or reject
the Plan, opting out of the Third Party Release, and making certain certifications with respect to
the Plan. If you believe you have received this Class 4 Ballot in error, or if you believe that you
have received the wrong ballot, please contact the Notice and Claims Agent immediately at the
address, telephone number, or email address set forth above.

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and the Plan’s classification and treatment of your Claim. Your
Claim has been placed in Class 4, Secured Term Loan Claims, under the Plan. If you hold Claims
in more than one Class, you will receive a ballot for each Class in which you are entitled to vote.

Item 1. Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the holder
of Secured Term Loan Claims in the following aggregate unpaid amount (insert amount in box
below):


                                     $




                                                 2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 26 of 119



Item 2. Vote on Plan.

The holder of the Class 4 Secured Term Loan Claim against the Debtors set forth in Item 1 votes
to (please check one):


 ☐       ACCEPT (vote FOR) the Plan                ☐    REJECT (vote AGAINST) the Plan



Your vote on the Plan will be applied to each applicable Debtor in the same manner and in the
same amount as indicated in Item 1 and Item 2 above.

Item 3. Important information regarding the Third Party Release.

Article VIII.D of the Plan contains the following provision:

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration,
on and after the Effective Date, each Releasing Party is deemed to have released and
discharged each Debtor, Reorganized Debtor, and Released Party from any and all Causes
of Action, whether known or unknown, including any derivative claims, asserted on behalf
of the Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation,
or filing of the Disclosure Statement, the DIP Facility, the Exit Facility, the Plan (including,
for the avoidance of doubt, the Plan Supplement and the Plan Settlement), or any
Restructuring Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Disclosure Statement, the DIP Facility, the
Plan, or the Plan Settlement, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan, including
the issuance or distribution of securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date. Notwithstanding anything contained herein to the contrary, the foregoing release does
not release any obligations of any party under the Plan or any document, instrument, or
agreement executed to implement the Plan.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in this Article VIII.D, which
includes by reference each of the related provisions and definitions contained in this Plan,
and further, shall constitute its finding that each release described in this Article VIII.D is:
(1) in exchange for the good and valuable consideration provided by the Released Parties, a
good faith settlement and compromise of such Claims; (2) in the best interests of the Debtors
and all holders of Interests and Claims; (3) fair, equitable, and reasonable; (4) given and
made after due notice and opportunity for hearing; and (5) a bar to any of the Debtors or

                                               3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 27 of 119



Reorganized Debtors asserting any claim, Cause of Action, or liability related thereto, of any
kind whatsoever, against any of the Released Parties or their property.

                                       *      *      *

UNDER THE PLAN, “RELEASED PARTY” MEANS COLLECTIVELY, AND IN EACH
CASE, IN ITS CAPACITY AS SUCH: (I) THE DIP FACILITY LENDERS; (II) THE DIP
FACILITY AGENT; (III) THE TERM LOAN AGENT; (IV) THE TERM LOAN
LENDERS; (V) THE EXIT FACILITY LENDERS; (VI) THE EXIT FACILITY AGENT;
AND (VII) WITH RESPECT TO EACH OF THE DEBTORS, THE REORGANIZED
DEBTORS, AND EACH OF THE FOREGOING ENTITIES IN CLAUSES (I) THROUGH
(VII), SUCH ENTITY AND ITS CURRENT AND FORMER AFFILIATES AND
SUBSIDIARIES, AND SUCH ENTITIES’ AND THEIR CURRENT AND FORMER
AFFILIATES’ AND SUBSIDIARIES’ CURRENT AND FORMER DIRECTORS,
MANAGERS, OFFICERS, EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH
INTERESTS ARE HELD DIRECTLY OR INDIRECTLY), PREDECESSORS,
SUCCESSORS, AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR RESPECTIVE
CURRENT AND FORMER EQUITY HOLDERS, OFFICERS, DIRECTORS,
MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD
MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS,
INVESTMENT BANKERS, CONSULTANTS, REPRESENTATIVES, AND OTHER
PROFESSIONALS; PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST
THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN OR
(Y) FILES AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN SHALL
NOT BE A “RELEASED PARTY.” FOR THE AVOIDANCE OF DOUBT, THE
REVOLVING LENDER IS NOT A RELEASED PARTY

UNDER THE PLAN, “RELEASING PARTY” MEANS EACH OF THE FOLLOWING IN
THEIR CAPACITY AS SUCH: (A) THE DIP FACILITY LENDERS, (B) THE DIP
FACILITY AGENT, (C) THE TERM LOAN AGENT, (D) THE TERM LOAN LENDERS,
(E) THE EXIT FACILITY LENDERS, (F) THE EXIT FACILITY AGENT, (G) THE
COMMITTEE AND ITS MEMBERS (H) ALL HOLDERS OF CLAIMS, (I) ALL
HOLDERS OF INTERESTS, AND (J) EACH OF THE DEBTORS, THE REORGANIZED
DEBTORS, AND WITH RESPECT TO EACH OF THE FOREGOING ENTITIES IN
CLAUSES (A) THROUGH (J), SUCH ENTITY AND ITS CURRENT AND FORMER
AFFILIATES AND SUBSIDIARIES, AND SUCH ENTITIES’ AND THEIR CURRENT
AND FORMER AFFILIATES’ AND SUBSIDIARIES’ CURRENT AND FORMER
DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS (REGARDLESS OF
WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR INDIRECTLY),
PREDECESSORS, SUCCESSORS, AND ASSIGNS, SUBSIDIARIES, AND EACH OF
THEIR RESPECTIVE CURRENT AND FORMER EQUITY HOLDERS, OFFICERS,
DIRECTORS, MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS,
ADVISORY BOARD MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS,
ACCOUNTANTS, INVESTMENT BANKERS, CONSULTANTS, REPRESENTATIVES,
AND OTHER PROFESSIONALS, EACH IN THEIR CAPACITY AS SUCH
COLLECTIVELY; PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST
                                              4
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 28 of 119



THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN OR
(Y) FILES AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN SHALL
NOT BE A “RELEASING PARTY.”

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN, AS SET FORTH
ABOVE. HOWEVER, YOU MAY ELECT NOT TO GRANT THE RELEASE
CONTAINED IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX
BELOW OR FILE AN OBJECTION TO THE RELEASES IN THE PLAN. THE
ELECTION TO WITHHOLD CONSENT TO GRANT SUCH RELEASE IS AT YOUR
OPTION. BY OPTING OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF
THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII OF THE PLAN IF YOU WOULD OTHERWISE BE A
RELEASED PARTY IN CONNECTION THEREWITH.


The holder of the Class 4 Secured Term Loan Claim against the Debtors set forth in Item 1
elects to:


                             ☐       OPT OUT of the Third Party Release



Item 4. Certifications.

By signing this Class 4 Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

        (a)     that, as of the Voting Record Date, either: (i) the Entity is the holder of the Secured
                Term Loan Claims being voted; or (ii) the Entity is an authorized signatory for an
                Entity that is a holder of the Secured Term Loan Claims being voted;

        (b)     that the Entity (or in the case of an authorized signatory, the holder) has received a
                copy of the Disclosure Statement and the Solicitation Package and acknowledges
                that the solicitation is being made pursuant to the terms and conditions set forth
                therein;

        (c)     that the Entity has cast the same vote with respect to all Secured Term Loan Claims
                in a single Class; and

        (d)     that no other Class 4 Ballots with respect to the amount of the Secured Term Loan
                Claims identified in Item 1 have been cast or, if any other Class 4 Ballots have been
                cast with respect to such Secured Term Loan Claims, then any such earlier Class 4
                Ballots are hereby revoked.



                                                  5
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 29 of 119




 Name of Holder:

                                              (Print or Type)



 Signature:

 Name of Signatory:

                                           (If other than holder)
 Title:

 Address:




 Telephone
 Number:
 Email:

 Date Completed:




 IF THE NOTICE AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS
 CLASS 4 BALLOT ON OR BEFORE OCTOBER 21, 2019, AT 4:00 P.M., PREVAILING
 CENTRAL TIME (AND IF THE VOTING DEADLINE IS NOT EXTENDED), YOUR
 VOTE TRANSMITTED BY THIS CLASS 4 BALLOT MAY BE COUNTED TOWARD
 CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.




                                       6
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 30 of 119



         PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
  RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA FIRST CLASS
          MAIL, OVERNIGHT COURIER, OR HAND DELIVERY TO:


             If by First Class Mail:            If by Hand Delivery or Overnight Mail:


      Donlin, Recano & Company, Inc.                Donlin, Recano & Company, Inc.
 Re: Shale Support Global Holdings, LLC,       Re: Shale Support Global Holdings, LLC,
                   et al.                                        et al.
         Attn: Voting Department                       Attn: Voting Department
    PO Box 199043 Blythebourne Station                       6201 15th Ave
           Brooklyn, NY 11219                            Brooklyn, NY 11219



                                       OR

        COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT
   (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA ELECTRONIC MAIL TO
    SSGHBALLOTS@DONLINRECANO.COM WITH “SSGH BALLOTS” IN THE
                           SUBJECT LINE

       Holders of Claims who cast a ballot via electronic mail to
SSGHBallots@DonlinRecano.com with “SSGH BALLOTS” in the subject line should NOT
also submit a paper Ballot.

      FOR ANY BALLOT CAST VIA ELECTRONIC MAIL, A FORMAT OF THE
ATTACHMENT MUST BE FOUND IN THE COMMON WORKPLACE AND INDUSTRY
STANDARD FORMAT (I.E., INDUSTRY-STANDARD PDF FILE) AND THE RECEIVED
DATE AND TIME IN THE NOTICE AND CLAIMS AGENT’S INBOX WILL BE USED
AS A TIMESTAMP FOR RECEIPT.

    IF THE NOTICE AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS
  CLASS 4 BALLOT OCTOBER 21, 2019, AT 4:00 P.M., PREVAILING CENTRAL TIME
        (AND IF THE VOTING DEADLINE IS NOT EXTENDED), YOUR VOTE
      TRANSMITTED BY THIS CLASS 4 BALLOT MAY BE COUNTED TOWARD
   CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.




                                           7
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 31 of 119




                                       8
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 32 of 119



                              Class 4—Secured Term Loan Claims



              INSTRUCTIONS FOR COMPLETING THIS CLASS 4 BALLOT

1.      The Debtors are soliciting the votes of holders of Claims with respect to the Plan attached
        as Exhibit A to the Disclosure Statement. Capitalized terms used in the Class 4 Ballot or
        in these instructions (the “Ballot Instructions”) but not otherwise defined therein or herein
        shall have the meaning set forth in the Plan, a copy of which also accompanies the Class 4
        Ballot.     PLEASE READ THE PLAN AND DISCLOSURE STATEMENT
        CAREFULLY BEFORE COMPLETING THIS BALLOT.

2.      The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted
        by the holders of at least two-thirds in amount and more than one-half in number of Claims
        in at least one class of creditors that votes on the Plan and if the Plan otherwise satisfies
        the requirements for confirmation provided by section 1129(a) of the Bankruptcy Code.
        Please review the Disclosure Statement for more information.

3.      To ensure that your Class 4 Ballot is counted, you must complete and submit this Class 4
        Ballot as instructed herein. Ballots will not be accepted by facsimile.

4.      Use of Ballot. To ensure that your Class 4 Ballot is counted, you must: (a) complete your
        Class 4 Ballot in accordance with these instructions; (b) clearly indicate your decision
        either to accept or reject the Plan in the boxes provided in Item 2 of the Class 4 Ballot; and
        (c) clearly sign and submit your Class 4 Ballot as instructed herein.

5.      You may elect to opt out of the Third Party Release by checking the box in Item 3. You
        are not required to make such an election. If you leave the box in Item 3 unchecked, you
        will be deemed to have consented to the Third Party Release.

6.      Your Class 4 Ballot must be returned to the Notice and Claims Agent so as to be actually
        received by the Notice and Claims Agent on or before the Voting Deadline. The Voting
        Deadline is October 21, 2019, at 4:00 p.m., prevailing Central Time. For any ballot cast
        via electronic mail, the received date and time in the Notice and Claims Agent’s inbox will
        be used as a timestamp for receipt.

7.      If a Class 4 Ballot is received after the Voting Deadline and if the Voting Deadline is not
        extended, it may be counted only in the sole and absolute discretion of the Debtors.
        Additionally, the following Class 4 Ballots will not be counted:

        (a)     any Class 4 Ballot that partially rejects and partially accepts the Plan;
        (b)     Class 4 Ballots sent to the Debtors, the Debtors’ agents (other than the Notice and
                Claims Agent), any indenture trustee, or the Debtors’ financial or legal advisors;
        (c)     Class 4 Ballots sent by facsimile;
        (d)     any Class 4 Ballot that is illegible or contains insufficient information to permit the
                identification of the holder of the Claim;
                                                  9
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 33 of 119



        (e)     any Class 4 Ballot cast by an Entity that does not hold a Claim in Class 4;
        (f)     any Class 4 Ballot submitted by a holder not entitled to vote pursuant to the Plan;
        (g)     any unsigned Class 4 Ballot;
        (h)     any non-original Class 4 Ballot; and/or
        (i)     any Class 4 Ballot not marked to accept or reject the Plan or any Class 4 Ballot
                marked both to accept and reject the Plan.

8.      The method of delivery of Class 4 Ballots to the Notice and Claims Agent is at the election
        and risk of each holder of a Secured Term Loan Claim. Except as otherwise provided
        herein, such delivery will be deemed made only when the Notice and Claims Agent
        actually receives the originally executed Class 4 Ballot. In all cases, holders should allow
        sufficient time to assure timely delivery.

9.      If multiple Class 4 Ballots are received from the same holder of a Secured Term Loan
        Claim with respect to the same Secured Term Loan Claim prior to the Voting Deadline,
        the latest, timely received, and properly completed Class 4 Ballot will supersede and revoke
        any earlier received Class 4 Ballots.

10.     You must vote all of your Secured Term Loan Claims within Class 4 either to accept or
        reject the Plan and may not split your vote. Further, if a holder has multiple Secured Term
        Loan Claims within Class 4, the Debtors may, in their discretion, aggregate the Claims of
        any particular holder with multiple Secured Term Loan Claims within Class 4 for the
        purpose of counting votes.

11.     This Class 4 Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim
        or (b) an assertion or admission of a Claim.

12.     Please be sure to sign and date your Class 4 Ballot. If you are signing a Class 4 Ballot
        in your capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of
        a corporation, or otherwise acting in a fiduciary or representative capacity, you must
        indicate such capacity when signing and, if required or requested by the Notice and Claims
        Agent, the Debtors, or the Bankruptcy Court, must submit proper evidence to the
        requesting party to so act on behalf of such holder. In addition, please provide your name
        and mailing address if it is different from that set forth on the attached mailing label or if
        no such mailing label is attached to the Class 4 Ballot.

13.     If you hold Claims in more than one Class under the Plan you may receive more than one
        ballot coded for each different Class. Each ballot votes only your Claims indicated on that
        ballot, so please complete and return each ballot that you received.




                                                 10
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 34 of 119



                    PLEASE SUBMIT YOUR CLASS 4 BALLOT PROMPTLY

     IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 5 BALLOT,
    THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
 PLEASE CALL THE RESTRUCTURING HOTLINE AT: 866-296-8019 (TOLL FREE)
            OR EMAIL SSGHBALLOTS@DONLINRECANO.COM.

   IF THE NOTICE AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS
    CLASS 4 BALLOT ON OR BEFORE THE VOTING DEADLINE, WHICH IS ON
   OCTOBER 21, 2019, AT 4:00 P.M., PREVAILING CENTRAL TIME (AND IF THE
      VOTING DEADLINE IS NOT EXTENDED), YOUR VOTE TRANSMITTED
   HEREBY MAY BE COUNTED ONLY IN THE DISCRETION OF THE DEBTORS.




                                        11
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 35 of 119



                                 SCHEDULE 2B

                              Form of Class 5 Ballot




ACTIVE 45847147v1
         Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 36 of 119



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                           §
    In re:                                                 § Chapter 11
                                                           §
    SHALE SUPPORT GLOBAL HOLDINGS,                         § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                         §
                                                           § (Joint Administration)
                    Debtors.                               §
                                                           §

        BALLOT FOR VOTING TO ACCEPT OR REJECT THE AMENDED JOINT
       CHAPTER 11 PLAN OF REORGANIZATION OF SHALE SUPPORT GLOBAL
                 HOLDINGS, LLC AND ITS DEBTOR AFFILIATES



                      CLASS 5 BALLOT FOR HOLDERS OF UNSECURED
                              CONVENIENCE CLASS CLAIMS


        PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
     COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THIS BALLOT.


           IN ORDER FOR YOUR VOTE TO BE COUNTED, THIS BALLOT
         MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO BE
                           ACTUALLY RECEIVED
      BY THE NOTICE AND CLAIMS AGENT BY OCTOBER 21, 2019, AT 4:00 P.M.,
     PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”) IN ACCORDANCE
                          WITH THE FOLLOWING:



The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting
votes with respect to the Amended Joint Plan of Reorganization of Shale Support Global Holdings,
et al., and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code (as modified,
amended, or supplemented from time to time, the “Plan”). The Bankruptcy Court for the Southern


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.


ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 37 of 119



District of Texas (the “Bankruptcy Court”) has approved that certain Amended Disclosure
Statement for the Amended Joint Plan of Reorganization of Shale Support Global Holdings, et al.,
and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure
Statement”) as containing adequate information pursuant to section 1125 of the Bankruptcy Code,
by entry of an order on [●], 2019 [Docket No. [●]] (the “Disclosure Statement Order”).
Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the Plan by
the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Plan.

You are receiving this Class 5 ballot (this “Class 5 Ballot”) because you are a holder of an
Unsecured Convenience Class Claim in Class 5 as of September 16, 2019 (the “Voting Record
Date”). Class 5 Unsecured Convenience Class Claims include, among other things, any Unsecured
Claim (including prepetition accrued interest) in the amount of $30,000 or less that does not elect
on its ballot to be treated as a General Unsecured Claim. Accordingly, you have a right to vote to
accept or reject the Plan.

Your rights are described in the Disclosure Statement, which was included in the package (the
“Solicitation Package”) you are receiving with this Class 5 Ballot (as well as the Plan, Disclosure
Statement Order, and certain other materials). If you received Solicitation Package materials in
electronic format and desire paper copies, or if you need to obtain additional Solicitation Packages,
you may obtain them (a) at the Debtors’ expense by (i) calling Donlin, Recano & Company, Inc.
(the “Notice and Claims Agent”) at 866-296-8019 (toll free) or 212-771-1128 (international);
(ii) visiting the Debtors’ restructuring website at:           https://www.donlinrecano.com/ssgh;
(iii) writing to the Notice and Claims Agent at Donlin, Recano & Company, Inc., Re: Shale
Support Global Holdings, LLC, et al., P.O. Box 199043 Blythebourne Station, Brooklyn, New
York 11219; and/or (iv) emailing SSGHBallots@DonlinRecano.com; or (b) for a fee via PACER
at http://www.txs.uscourts.gov.

This Class 5 Ballot may not be used for any purpose other than for casting votes to accept or reject
the Plan, electing treatment as a General Unsecured Claim, opting out of the Third Party Release,
and making certain certifications with respect to the Plan. If you believe you have received this
Class 5 Ballot in error, or if you believe that you have received the wrong ballot, please contact
the Notice and Claims Agent immediately at the address, telephone number, or email address set
forth above

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and the Plan’s classification and treatment of your Claim.
Pursuant to the Plan, your Claim has been placed in Class 5, Unsecured Convenience Class Claim,
in the Sub-Class specified in Item 1 below, subject to your right to elect treatment as a Class 6
General Unsecured Claim. If you hold Claims in more than one Class or Sub-Class, you will
receive a ballot for each Class or Sub-Class in which you are entitled to vote.




                                                 2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 38 of 119



Item 1. Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the holder
of Unsecured Convenience Class Claim in Class 5 in the following aggregate unpaid amount
(insert amount in box below):

                                     $

                                     Sub-Class:

                                     Debtor:




Item 2. Vote on Plan.

The holder of the Class 5 Unsecured Convenience Class Claim in the Sub-Class set forth in Item 1
votes to (please check one):


 ☐       ACCEPT (vote FOR) the Plan                   ☐   REJECT (vote AGAINST) the Plan



Item 3. General Unsecured Claim Election.

Pursuant to and subject to the provisions of the Plan, a holder of an Unsecured Claim in an amount
of $30,000 or less that would otherwise be an Unsecured Convenience Class Claim may elect to
have its Unsecured Convenience Class Claim treated as a General Unsecured Claim as set forth in
the Plan. By checking the following box, such holder elects to receive the treatment of a holder
of a General Unsecured Claim as set forth in Article III.B.6 of the Plan:


☐ ELECTS to have Unsecured Convenience Class Claim treated as a General Unsecured Claim



Item 4. Important information regarding the Third Party Release.

Article VIII.D of the Plan contains the following provision:

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration,
on and after the Effective Date, each Releasing Party is deemed to have released and
discharged each Debtor, Reorganized Debtor, and Released Party from any and all Causes
of Action, whether known or unknown, including any derivative claims, asserted on behalf
of the Debtors, that such Entity would have been legally entitled to assert (whether
                                                  3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 39 of 119



individually or collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation,
or filing of the Disclosure Statement, the DIP Facility, the Exit Facility, the Plan (including,
for the avoidance of doubt, the Plan Supplement and the Plan Settlement), or any
Restructuring Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Disclosure Statement, the DIP Facility, the
Plan, or the Plan Settlement, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan, including
the issuance or distribution of securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date. Notwithstanding anything contained herein to the contrary, the foregoing release does
not release any obligations of any party under the Plan or any document, instrument, or
agreement executed to implement the Plan.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in this Article VIII.D, which
includes by reference each of the related provisions and definitions contained in this Plan,
and further, shall constitute its finding that each release described in this Article VIII.D is:
(1) in exchange for the good and valuable consideration provided by the Released Parties, a
good faith settlement and compromise of such Claims; (2) in the best interests of the Debtors
and all holders of Interests and Claims; (3) fair, equitable, and reasonable; (4) given and
made after due notice and opportunity for hearing; and (5) a bar to any of the Debtors or
Reorganized Debtors asserting any claim, Cause of Action, or liability related thereto, of any
kind whatsoever, against any of the Released Parties or their property.

                                       *       *      *

UNDER THE PLAN, “RELEASED PARTY” MEANS COLLECTIVELY, AND IN EACH
CASE, IN ITS CAPACITY AS SUCH: (I) THE DIP FACILITY LENDERS; (II) THE DIP
FACILITY AGENT; (III) THE TERM LOAN AGENT; (IV) THE TERM LOAN
LENDERS; (V) THE EXIT FACILITY LENDERS; (VI) THE EXIT FACILITY AGENT;
AND (VII) WITH RESPECT TO EACH OF THE DEBTORS, THE REORGANIZED
DEBTORS, AND EACH OF THE FOREGOING ENTITIES IN CLAUSES (I) THROUGH
(VII), SUCH ENTITY AND ITS CURRENT AND FORMER AFFILIATES AND
SUBSIDIARIES, AND SUCH ENTITIES’ AND THEIR CURRENT AND FORMER
AFFILIATES’ AND SUBSIDIARIES’ CURRENT AND FORMER DIRECTORS,
MANAGERS, OFFICERS, EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH
INTERESTS ARE HELD DIRECTLY OR INDIRECTLY), PREDECESSORS,
SUCCESSORS, AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR RESPECTIVE
CURRENT AND FORMER EQUITY HOLDERS, OFFICERS, DIRECTORS,
MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD
MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS,
INVESTMENT BANKERS, CONSULTANTS, REPRESENTATIVES, AND OTHER
PROFESSIONALS; PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST
                                               4
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 40 of 119



THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN OR
(Y) FILES AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN SHALL
NOT BE A “RELEASED PARTY.” FOR THE AVOIDANCE OF DOUBT, THE
REVOLVING LENDER IS NOT A RELEASED PARTY

UNDER THE PLAN, “RELEASING PARTY” MEANS EACH OF THE FOLLOWING IN
THEIR CAPACITY AS SUCH: (A) THE DIP FACILITY LENDERS, (B) THE DIP
FACILITY AGENT, (C) THE TERM LOAN AGENT, (D) THE TERM LOAN LENDERS,
(E) THE EXIT FACILITY LENDERS, (F) THE EXIT FACILITY AGENT, (G) THE
COMMITTEE AND ITS MEMBERS (H) ALL HOLDERS OF CLAIMS, (I) ALL
HOLDERS OF INTERESTS, AND (J) EACH OF THE DEBTORS, THE REORGANIZED
DEBTORS, AND WITH RESPECT TO EACH OF THE FOREGOING ENTITIES IN
CLAUSES (A) THROUGH (J), SUCH ENTITY AND ITS CURRENT AND FORMER
AFFILIATES AND SUBSIDIARIES, AND SUCH ENTITIES’ AND THEIR CURRENT
AND FORMER AFFILIATES’ AND SUBSIDIARIES’ CURRENT AND FORMER
DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS (REGARDLESS OF
WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR INDIRECTLY),
PREDECESSORS, SUCCESSORS, AND ASSIGNS, SUBSIDIARIES, AND EACH OF
THEIR RESPECTIVE CURRENT AND FORMER EQUITY HOLDERS, OFFICERS,
DIRECTORS, MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS,
ADVISORY BOARD MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS,
ACCOUNTANTS, INVESTMENT BANKERS, CONSULTANTS, REPRESENTATIVES,
AND OTHER PROFESSIONALS, EACH IN THEIR CAPACITY AS SUCH
COLLECTIVELY; PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST
THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN OR
(Y) FILES AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN SHALL
NOT BE A “RELEASING PARTY.”

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN, AS SET FORTH
ABOVE. HOWEVER, YOU MAY ELECT NOT TO GRANT THE RELEASE
CONTAINED IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX
BELOW OR FILE AN OBJECTION TO THE RELEASES IN THE PLAN. THE
ELECTION TO WITHHOLD CONSENT TO GRANT SUCH RELEASE IS AT YOUR
OPTION. BY OPTING OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF
THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII OF THE PLAN IF YOU WOULD OTHERWISE BE A
RELEASED PARTY IN CONNECTION THEREWITH.


The holder of the Class 5 Unsecured Convenience Class Claim in the Sub-Class set forth in
Item 1 elects to:


                         ☐     OPT OUT of the Third Party Release


                                           5
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 41 of 119




Item 5. Certifications.

By signing this Class 5 Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

          (a)   that, as of the Voting Record Date, either: (i) the Entity is the holder of the
                Unsecured Convenience Class Claims being voted; or (ii) the Entity is an
                authorized signatory for an Entity that is a holder of the Unsecured Convenience
                Class Claims being voted;

          (b)   that the Entity (or in the case of an authorized signatory, the holder) has received a
                copy of the Disclosure Statement and the Solicitation Package and acknowledges
                that the solicitation is being made pursuant to the terms and conditions set forth
                therein;

          (c)   that the Entity has cast the same vote with respect to all Unsecured Convenience
                Class Claims in a single Class or Sub-Class; and

          (d)   that no other Class 5 Ballots with respect to the amount of the Unsecured
                Convenience Class Claims identified in Item 1 have been cast or, if any other
                Class 5 Ballots have been cast with respect to such Unsecured Convenience Class
                Claims, then any such earlier Class 5 Ballots are hereby revoked.



 Name of Holder:

                                                         (Print or Type)



 Signature:

 Name of Signatory:

                                                      (If other than holder)
 Title:

 Address:




 Telephone
 Number:


                                                  6
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 42 of 119



 Email:

 Date Completed:




 IF THE NOTICE AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS
 CLASS 5 BALLOT ON OR BEFORE OCTOBER 21, 2019, AT 4:00 P.M., PREVAILING
 CENTRAL TIME (AND IF THE VOTING DEADLINE IS NOT EXTENDED), YOUR
 VOTE TRANSMITTED BY THIS CLASS 5 BALLOT MAY BE COUNTED TOWARD
 CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.




                                       7
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 43 of 119



         PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
  RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA FIRST CLASS
          MAIL, OVERNIGHT COURIER, OR HAND DELIVERY TO:


             If by First Class Mail:            If by Hand Delivery or Overnight Mail:


      Donlin, Recano & Company, Inc.                Donlin, Recano & Company, Inc.
 Re: Shale Support Global Holdings, LLC,       Re: Shale Support Global Holdings, LLC,
                   et al.                                        et al.
         Attn: Voting Department                       Attn: Voting Department
    PO Box 199043 Blythebourne Station                       6201 15th Ave
           Brooklyn, NY 11219                            Brooklyn, NY 11219



                                       OR

        COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT
   (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA ELECTRONIC MAIL TO
    SSGHBALLOTS@DONLINRECANO.COM WITH “SSGH BALLOTS” IN THE
                           SUBJECT LINE

       Holders of Claims who cast a ballot via electronic mail to
SSGHBallots@DonlinRecano.com with “SSGH BALLOTS” in the subject line should NOT
also submit a paper Ballot.

      FOR ANY BALLOT CAST VIA ELECTRONIC MAIL, A FORMAT OF THE
ATTACHMENT MUST BE FOUND IN THE COMMON WORKPLACE AND INDUSTRY
STANDARD FORMAT (I.E., INDUSTRY-STANDARD PDF FILE) AND THE RECEIVED
DATE AND TIME IN THE NOTICE AND CLAIMS AGENT’S INBOX WILL BE USED
AS A TIMESTAMP FOR RECEIPT.

    IF THE NOTICE AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS
   CLASS 5 BALLOT ON OR BEFORE OCTOBER, 2019, AT 4:00 P.M., PREVAILING
   CENTRAL TIME (AND IF THE VOTING DEADLINE IS NOT EXTENDED), YOUR
   VOTE TRANSMITTED BY THIS CLASS 5 BALLOT MAY BE COUNTED TOWARD
   CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.




                                           8
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 44 of 119



                        Class 5 — Unsecured Convenience Class Claims



              INSTRUCTIONS FOR COMPLETING THIS CLASS 5 BALLOT

1.      The Debtors are soliciting the votes of holders of Claims with respect to the Plan attached
        as Exhibit A to the Disclosure Statement. Capitalized terms used in the Class 5 Ballot or
        in these instructions (the “Ballot Instructions”) but not otherwise defined therein or herein
        shall have the meaning set forth in the Plan, a copy of which also accompanies the Class 5
        Ballot.     PLEASE READ THE PLAN AND DISCLOSURE STATEMENT
        CAREFULLY BEFORE COMPLETING THIS BALLOT.

2.      The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted
        by the holders of at least two-thirds in amount and more than one-half in number of Claims
        in at least one class of creditors that votes on the Plan and if the Plan otherwise satisfies
        the requirements for confirmation provided by section 1129(a) of the Bankruptcy Code.
        Please review the Disclosure Statement for more information.

3.      To ensure that your Class 5 Ballot is counted, you must complete and submit this Class 5
        Ballot as instructed herein. Ballots will not be accepted by facsimile.

4.      Use of Ballot To ensure that your Class 5 Ballot is counted, you must: (a) complete your
        Class 5 Ballot in accordance with these instructions; (b) clearly indicate your decision
        either to accept or reject the Plan in the boxes provided in Item 2 of the Class 5 Ballot; and
        (c) clearly sign and submit your Class 5 Ballot as instructed herein.

5.      You may elect to receive the treatment of a holder of a General Unsecured Claim on
        account of your Unsecured Convenience Class Claim by checking the election box in Item
        3. You are not required to make such an election.

6.      You may elect to opt out of the Third Party Release by checking the box in Item 4. You
        are not required to make such an election. If you leave the box in Item 4 unchecked, you
        will be deemed to have consented to the Third Party Release.

7.      Your Class 5 Ballot must be returned to the Notice and Claims Agent so as to be actually
        received by the Notice and Claims Agent on or before the Voting Deadline. The Voting
        Deadline is October 21, 2019, at 4:00 p.m., prevailing Central Time. For any ballot cast
        via electronic mail, the received date and time in the Notice and Claims Agent’s inbox will
        be used as a timestamp for receipt.

8.      If a Class 5 Ballot is received after the Voting Deadline and if the Voting Deadline is not
        extended, it may be counted only in the discretion of the Debtors. Additionally, the
        following Class 5 Ballots will not be counted:

        (a)     any Class 5 Ballot that partially rejects and partially accepts the Plan;

                                                  9
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 45 of 119



        (b)     Class 5 Ballots sent to the Debtors, the Debtors’ agents (other than the Notice and
                Claims Agent) or the Debtors’ financial or legal advisors;
        (c)     Class 5 Ballots sent by facsimile;
        (d)     any Class 5 Ballot that is illegible or contains insufficient information to permit the
                identification of the holder of the Claim;
        (e)     any Class 5 Ballot cast by an Entity that does not hold a Claim in Class 5;
        (f)     any Class 5 Ballot submitted by a holder not entitled to vote pursuant on the Plan;
        (g)     any unsigned Class 5 Ballot;
        (h)     any non-original Class 5 Ballot; and/or
        (i)     any Class 5 Ballot not marked to accept or reject the Plan or any Class 5 Ballot
                marked both to accept and reject the Plan.

9.      The method of delivery of Class 5 Ballots to the Notice and Claims Agent is at the election
        and risk of each holder of an Unsecured Convenience Class Claim. Except as otherwise
        provided herein, such delivery will be deemed made only when the Notice and Claims
        Agent actually receives the originally executed Class 5 Ballot. In all cases, holders should
        allow sufficient time to assure timely delivery.

10.     If multiple Class 5 Ballots are received from the same holder of a Unsecured Convenience
        Class Claim with respect to the same Unsecured Convenience Class Claim prior to the
        Voting Deadline, the latest, timely received, and properly completed Class 5 Ballot will
        supersede and revoke any earlier received Class 5 Ballots.

11.     You must vote all of your Unsecured Convenience Class Claims within a particular Class 5
        Sub-Class either to accept or reject the Plan and may not split your vote. Further, if a
        holder has multiple Unsecured Convenience Class Claims within Class 5, the Debtors may
        aggregate the Claims of any particular holder with multiple Unsecured Convenience Class
        Claims within Class 5 for the purpose of counting votes.

12.     This Class 5 Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim
        or (b) an assertion or admission of a Claim.

13.     Please be sure to sign and date your Class 5 Ballot. If you are signing a Class 5 Ballot
        in your capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of
        a corporation, or otherwise acting in a fiduciary or representative capacity, you must
        indicate such capacity when signing and, if required or requested by the Notice and Claims
        Agent, the Debtors, or the Bankruptcy Court, must submit proper evidence to the
        requesting party to so act on behalf of such holder. In addition, please provide your name
        and mailing address if it is different from that set forth on the attached mailing label or if
        no such mailing label is attached to the Class 5 Ballot.

14.     If you hold Claims in more than one Class or Sub-Class under the Plan you may receive
        more than one ballot coded for each different Class or Sub-Class. Each ballot votes only
        your Claims indicated on that ballot, so please complete and return each ballot that you
        received.


                                                  10
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 46 of 119



                    PLEASE SUBMIT YOUR CLASS 5 BALLOT PROMPTLY

     IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 5 BALLOT,
    THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
 PLEASE CALL THE RESTRUCTURING HOTLINE AT: 866-296-8019 (TOLL FREE)
            OR EMAIL SSGHBALLOTS@DONLINRECANO.COM.

   IF THE NOTICE AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS
      CLASS 5 BALLOT ON OR BEFORE THE VOTING DEADLINE, WHICH IS
   OCTOBER 21, 2019, AT 4:00 P.M., PREVAILING CENTRAL TIME (AND IF THE
      VOTING DEADLINE IS NOT EXTENDED), YOUR VOTE TRANSMITTED
   HEREBY MAY BE COUNTED ONLY IN THE DISCRETION OF THE DEBTORS.




                                        11
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 47 of 119



                                SCHEDULE 2C

                              Form of Class 6 Ballot




ACTIVE 45847147v1
         Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 48 of 119



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                           §
    In re:                                                 § Chapter 11
                                                           §
    SHALE SUPPORT GLOBAL HOLDINGS,                         § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                         §
                                                           § (Joint Administration)
                    Debtors.                               §
                                                           §

        BALLOT FOR VOTING TO ACCEPT OR REJECT THE AMENDED JOINT
       CHAPTER 11 PLAN OF REORGANIZATION OF SHALE SUPPORT GLOBAL
                 HOLDINGS, LLC AND ITS DEBTOR AFFILIATES


             CLASS 6 BALLOT FOR HOLDERS OF GENERAL UNSECURED CLAIMS



             PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
                              COMPLETING BALLOTS
                   CAREFULLY BEFORE COMPLETING THIS BALLOT.

                IN ORDER FOR YOUR VOTE TO BE COUNTED, THIS BALLOT
              MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO BE
                                ACTUALLY RECEIVED

      BY THE NOTICE AND CLAIMS AGENT BY OCTOBER 21, 2019, AT 4:00 P.M.,
     PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”) IN ACCORDANCE
                          WITH THE FOLLOWING:




The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting
votes with respect to the Amended Joint Plan of Reorganization of Shale Support Global Holdings,


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.


ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 49 of 119



et al., and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code (as modified,
amended, or supplemented from time to time, the “Plan”). The Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”) has approved that certain Amended Disclosure
Statement for the Amended Joint Plan of Reorganization of Shale Support Global Holdings, et al.,
and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure
Statement”) as containing adequate information pursuant to section 1125 of the Bankruptcy Code,
by entry of an order on [●], 2019 [Docket No. [●]] (the “Disclosure Statement Order”).
Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the Plan by
the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Plan.

You are receiving this Class 6 ballot (this “Class 6 Ballot”) because you are a holder of a Class 6
General Unsecured Claim as of September 16, 2019 (the “Voting Record Date”). Class 6 General
Unsecured Claims include any Unsecured Claim that is not an Unsecured Convenience Class
Claim. Accordingly, you have a right to vote to accept or reject the Plan.

Your rights are described in the Disclosure Statement, which was included in the package (the
“Solicitation Package”) you are receiving with this Class 6 Ballot (as well as the Plan, Disclosure
Statement Order, and certain other materials). If you received Solicitation Package materials in
electronic format and desire paper copies, or if you need to obtain additional Solicitation Packages,
you may obtain them (a) at the Debtors’ expense by (i) calling Donlin, Recano & Company, Inc.
(the “Notice and Claims Agent”) at 866-296-8019 (toll free) or 212-771-1128 (international);
(ii) visiting the Debtors’ restructuring website at:           https://www.donlinrecano.com/ssgh;
(iii) writing to the Notice and Claims Agent at Donlin, Recano & Company, Inc., Re: Shale
Support Global Holdings, LLC, et al., P.O. Box 199043 Blythebourne Station, Brooklyn, New
York 11219; and/or (iv) emailing SSGHBallots@DonlinRecano.com; or (b) for a fee via PACER
at http://www.txs.uscourts.gov.

This Class 6 Ballot may not be used for any purpose other than for casting votes to accept or reject
the Plan, electing treatment as an Unsecured Convenience Class Claim, opting out of the Third
Party Release, and making certain certifications with respect to the Plan. If you believe you have
received this Class 6 Ballot in error, or if you believe that you have received the wrong ballot,
please contact the Notice and Claims Agent immediately at the address, telephone number, or
email address set forth above.

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and the Plan’s classification and treatment of your Claim.
Pursuant to the Plan, your Claim has been placed in Class 6, General Unsecured Claims, in the
Sub-Class specified below in Item 1, subject to your right to elect treatment as a Class 5 Unsecured
Convenience Class Claim. If you hold Claims in more than one Class or Sub-Class, you will
receive a ballot for each Class or Sub-Class in which you are entitled to vote.




                                                 2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 50 of 119




Item 1. Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the holder
of General Unsecured Claims in Class 6 in the following aggregate unpaid amount (insert amount
in box below):

                                       $

                                       Sub-Class:

                                       Debtor:




Item 2.Vote on Plan.

The holder of the Class 6 General Unsecured Claim in the Sub-Class set forth in Item 1 votes to
(please check one):


 ☐       ACCEPT (vote FOR) the Plan                     ☐    REJECT (vote AGAINST) the Plan



Item 3. Unsecured Convenience Class Claim Election.

Pursuant to and subject to the provisions of the Plan, a holder of an Unsecured Claim in an amount
in excess of $30,000 that would otherwise be a General Unsecured Claim may elect to have its
General Unsecured Claim reduced to and capped at the amount of $30,000 and treated as an
Unsecured Convenience Class Claim as set forth in the Plan. By checking the following box, such
holder elects to receive the treatment of a holder of an Unsecured Convenience Class Claim as set
forth in Article III.B.5. of the Plan and, if the amount listed in Item 1 is greater than $30,000, elects
to cap the Allowed amount of its Claim at $30,000:


    ☐       ELECTS to have General Unsecured Claim treated as an Unsecured Convenience
                                      Class Claim




                                                    3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 51 of 119




Item 4. Important information regarding the Third Party Release.

Article VIII.D of the Plan contains the following provision:

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration,
on and after the Effective Date, each Releasing Party is deemed to have released and
discharged each Debtor, Reorganized Debtor, and Released Party from any and all Causes
of Action, whether known or unknown, including any derivative claims, asserted on behalf
of the Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation,
or filing of the Disclosure Statement, the DIP Facility, the Exit Facility, the Plan (including,
for the avoidance of doubt, the Plan Supplement and the Plan Settlement), or any
Restructuring Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Disclosure Statement, the DIP Facility, the
Plan, or the Plan Settlement, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan, including
the issuance or distribution of securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date. Notwithstanding anything contained herein to the contrary, the foregoing release does
not release any obligations of any party under the Plan or any document, instrument, or
agreement executed to implement the Plan.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in this Article VIII.D, which
includes by reference each of the related provisions and definitions contained in this Plan,
and further, shall constitute its finding that each release described in this Article VIII.D is:
(1) in exchange for the good and valuable consideration provided by the Released Parties, a
good faith settlement and compromise of such Claims; (2) in the best interests of the Debtors
and all holders of Interests and Claims; (3) fair, equitable, and reasonable; (4) given and
made after due notice and opportunity for hearing; and (5) a bar to any of the Debtors or
Reorganized Debtors asserting any claim, Cause of Action, or liability related thereto, of any
kind whatsoever, against any of the Released Parties or their property.

                                       *       *      *

UNDER THE PLAN, “RELEASED PARTY” MEANS COLLECTIVELY, AND IN EACH
CASE, IN ITS CAPACITY AS SUCH: (I) THE DIP FACILITY LENDERS; (II) THE DIP
FACILITY AGENT; (III) THE TERM LOAN AGENT; (IV) THE TERM LOAN
LENDERS; (V) THE EXIT FACILITY LENDERS; (VI) THE EXIT FACILITY AGENT;
AND (VII) WITH RESPECT TO EACH OF THE DEBTORS, THE REORGANIZED
DEBTORS, AND EACH OF THE FOREGOING ENTITIES IN CLAUSES (I) THROUGH

                                               4
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 52 of 119



(VII), SUCH ENTITY AND ITS CURRENT AND FORMER AFFILIATES AND
SUBSIDIARIES, AND SUCH ENTITIES’ AND THEIR CURRENT AND FORMER
AFFILIATES’ AND SUBSIDIARIES’ CURRENT AND FORMER DIRECTORS,
MANAGERS, OFFICERS, EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH
INTERESTS ARE HELD DIRECTLY OR INDIRECTLY), PREDECESSORS,
SUCCESSORS, AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR RESPECTIVE
CURRENT AND FORMER EQUITY HOLDERS, OFFICERS, DIRECTORS,
MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD
MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS,
INVESTMENT BANKERS, CONSULTANTS, REPRESENTATIVES, AND OTHER
PROFESSIONALS; PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST
THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN OR
(Y) FILES AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN SHALL
NOT BE A “RELEASED PARTY.” FOR THE AVOIDANCE OF DOUBT, THE
REVOLVING LENDER IS NOT A RELEASED PARTY

UNDER THE PLAN, “RELEASING PARTY” MEANS EACH OF THE FOLLOWING IN
THEIR CAPACITY AS SUCH: (A) THE DIP FACILITY LENDERS, (B) THE DIP
FACILITY AGENT, (C) THE TERM LOAN AGENT, (D) THE TERM LOAN LENDERS,
(E) THE EXIT FACILITY LENDERS, (F) THE EXIT FACILITY AGENT, (G) THE
COMMITTEE AND ITS MEMBERS (H) ALL HOLDERS OF CLAIMS, (I) ALL
HOLDERS OF INTERESTS, AND (J) EACH OF THE DEBTORS, THE REORGANIZED
DEBTORS, AND WITH RESPECT TO EACH OF THE FOREGOING ENTITIES IN
CLAUSES (A) THROUGH (J), SUCH ENTITY AND ITS CURRENT AND FORMER
AFFILIATES AND SUBSIDIARIES, AND SUCH ENTITIES’ AND THEIR CURRENT
AND FORMER AFFILIATES’ AND SUBSIDIARIES’ CURRENT AND FORMER
DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS (REGARDLESS OF
WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR INDIRECTLY),
PREDECESSORS, SUCCESSORS, AND ASSIGNS, SUBSIDIARIES, AND EACH OF
THEIR RESPECTIVE CURRENT AND FORMER EQUITY HOLDERS, OFFICERS,
DIRECTORS, MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS,
ADVISORY BOARD MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS,
ACCOUNTANTS, INVESTMENT BANKERS, CONSULTANTS, REPRESENTATIVES,
AND OTHER PROFESSIONALS, EACH IN THEIR CAPACITY AS SUCH
COLLECTIVELY; PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST
THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN OR
(Y) FILES AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN SHALL
NOT BE A “RELEASING PARTY.”

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN, AS SET FORTH
ABOVE. HOWEVER, YOU MAY ELECT NOT TO GRANT THE RELEASE
CONTAINED IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX
BELOW OR FILE AN OBJECTION TO THE RELEASES IN THE PLAN. THE
ELECTION TO WITHHOLD CONSENT TO GRANT SUCH RELEASE IS AT YOUR
OPTION. BY OPTING OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF
                                       5
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 53 of 119



THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII OF THE PLAN IF YOU WOULD OTHERWISE BE A
RELEASED PARTY IN CONNECTION THEREWITH.

The holder of the Class 6 General Unsecured Claim against the Debtor set forth in Item 1
elects to:


                             ☐       OPT OUT of the Third Party Release




Item 5. Certifications.

By signing this Class 6 Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

        (a)     that, as of the Voting Record Date, either: (i) the Entity is the holder of the General
                Unsecured Claims being voted; or (ii) the Entity is an authorized signatory for an
                Entity that is a holder of the General Unsecured Claims being voted;

        (b)     that the Entity (or in the case of an authorized signatory, the holder) has received a
                copy of the Disclosure Statement and the Solicitation Package and acknowledges
                that the solicitation is being made pursuant to the terms and conditions set forth
                therein;

        (c)     that the Entity has cast the same vote with respect to all General Unsecured Claims
                in a single Class or Sub-Class;

        (d)     that no other Class 6 Ballots with respect to the amount of the General Unsecured
                Claims identified in Item 1 have been cast or, if any other Class 6 Ballots have been
                cast with respect to such General Unsecured Claims, then any such earlier Class 6
                Ballots are hereby revoked.



 Name of Holder:

                                                         (Print or Type)



 Signature:

 Name of Signatory:

                                                  6
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 54 of 119



                                           (If other than holder)
 Title:

 Address:




 Telephone
 Number:
 Email:

 Date Completed:




 IF THE NOTICE AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS
 CLASS 6 BALLOT ON OR BEFORE OCTOBER 21, 2019, AT 4:00 P.M., PREVAILING
 CENTRAL TIME (AND IF THE VOTING DEADLINE IS NOT EXTENDED), YOUR
 VOTE TRANSMITTED BY THIS CLASS 5 BALLOT MAY BE COUNTED TOWARD
 CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.




                                       7
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 55 of 119



         PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
  RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA FIRST CLASS
          MAIL, OVERNIGHT COURIER, OR HAND DELIVERY TO:

             If by First Class Mail:            If by Hand Delivery or Overnight Mail:

        Donlin, Recano & Company, Inc.             Donlin, Recano & Company, Inc.

 Re: Shale Support Global Holdings, LLC,       Re: Shale Support Global Holdings, LLC,
                  et al.                                        et al.

            Attn: Voting Department                    Attn: Voting Department

     PO Box 199043 Blythebourne Station                     6201 15th Ave

              Brooklyn, NY 11219                         Brooklyn, NY 11219


                                          OR

        COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT
   (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA ELECTRONIC MAIL TO
    SSGHBALLOTS@DONLINRECANO.COM WITH “SSGH BALLOTS” IN THE
                           SUBJECT LINE

       Holders of Claims who cast a ballot via electronic mail to
SSGHBallots@DonlinRecano.com with “SSGH BALLOTS” in the subject line should NOT
also submit a paper Ballot.

      FOR ANY BALLOT CAST VIA ELECTRONIC MAIL, A FORMAT OF THE
ATTACHMENT MUST BE FOUND IN THE COMMON WORKPLACE AND INDUSTRY
STANDARD FORMAT (I.E., INDUSTRY-STANDARD PDF FILE) AND THE RECEIVED
DATE AND TIME IN THE NOTICE AND CLAIMS AGENT’S INBOX WILL BE USED
AS A TIMESTAMP FOR RECEIPT.

   IF THE NOTICE AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS
 CLASS 6 BALLOT ON OR BEFORE OCTOBER 21, 2019, AT 4:00 P.M., PREVAILING
  CENTRAL TIME (AND IF THE VOTING DEADLINE IS NOT EXTENDED), YOUR
  VOTE TRANSMITTED BY THIS CLASS 6 BALLOT MAY BE COUNTED TOWARD
  CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.




                                           8
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 56 of 119



                              Class 6 — General Unsecured Claims



              INSTRUCTIONS FOR COMPLETING THIS CLASS 6 BALLOT

1.      The Debtors are soliciting the votes of holders of Claims with respect to the Plan attached
        as Exhibit A to the Disclosure Statement. Capitalized terms used in the Class 6 Ballot or
        in these instructions (the “Ballot Instructions”) but not otherwise defined therein or herein
        shall have the meaning set forth in the Plan, a copy of which also accompanies the Class 6
        Ballot.     PLEASE READ THE PLAN AND DISCLOSURE STATEMENT
        CAREFULLY BEFORE COMPLETING THIS BALLOT.

2.      The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted
        by the holders of at least two-thirds in amount and more than one-half in number of Claims
        in at least one class of creditors that votes on the Plan and if the Plan otherwise satisfies
        the requirements for confirmation provided by section 1129(a) of the Bankruptcy Code.
        Please review the Disclosure Statement for more information.

3.      To ensure that your Class 6 Ballot is counted, you must complete and submit this Class 6
        Ballot as instructed herein. Ballots will not be accepted by facsimile.

4.      Use of Ballot To ensure that your Class 6 Ballot is counted, you must: (a) complete your
        Class 6 Ballot in accordance with these instructions; (b) clearly indicate your decision
        either to accept or reject the Plan in the boxes provided in Item 2 of the Class 6 Ballot; and
        (c) clearly sign and submit your Class 6 Ballot as instructed herein.

5.      You may elect to receive the treatment of a holder of an Unsecured Convenience Class
        Claim on account of your General Unsecured Claim by checking the election box in Item 3.
        If you make such an election and the amount listed in Item 1 is greater than $30,000, your
        election will operate to cap the Allowed amount of your Claim at $30,000. You are not
        required to make such an election.

6.      You may elect to opt out of the Third Party Release by checking the box in Item 4. You
        are not required to make such an election. If you leave the box in Item 4 unchecked, you
        will be deemed to have consented to the Third Party Release.

7.      Your Class 6 Ballot must be returned to the Notice and Claims Agent so as to be actually
        received by the Notice and Claims Agent on or before the Voting Deadline. The Voting
        Deadline is October 21, 2019, at 4:00 p.m., prevailing Central Time. For any ballot cast
        via electronic mail, the received date and time in the Notice and Claims Agent’s inbox will
        be used as a timestamp for receipt.

8.      If a Class 6 Ballot is received after the Voting Deadline and if the Voting Deadline is not
        extended, it may be counted only in the discretion of the Debtors. Additionally, the
        following Class 6 Ballots will not be counted:

                                                  9
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 57 of 119



        (a)     any Class 6 Ballot that partially rejects and partially accepts the Plan;
        (b)     Class 6 Ballots sent to the Debtors, the Debtors’ agents (other than the Notice and
                Claims Agent) or the Debtors’ financial or legal advisors;
        (c)     Class 6 Ballots sent by facsimile;
        (d)     any Class 6 Ballot that is illegible or contains insufficient information to permit the
                identification of the holder of the Claim;
        (e)     any Class 6 Ballot cast by an Entity that does not hold a Claim in Class 6;
        (f)     any Class 6 Ballot submitted by a holder not entitled to vote pursuant on the Plan;
        (g)     any unsigned Class 6 Ballot;
        (h)     any non-original Class 6 Ballot; and/or
        (i)     any Class 6 Ballot not marked to accept or reject the Plan or any Class 6 Ballot
                marked both to accept and reject the Plan.

9.      The method of delivery of Class 6 Ballots to the Notice and Claims Agent is at the election
        and risk of each holder of a General Unsecured Claim. Except as otherwise provided
        herein, such delivery will be deemed made only when the Notice and Claims Agent
        actually receives the originally executed Class 6 Ballot. In all cases, holders should allow
        sufficient time to assure timely delivery.

10.     If multiple Class 6 Ballots are received from the same holder of a General Unsecured Claim
        with respect to the same General Unsecured Claim prior to the Voting Deadline, the latest,
        timely received, and properly completed Class 6 Ballot will supersede and revoke any
        earlier received Class 6 Ballots.

11.     You must vote all of your General Unsecured Claims within a particular Class 6 Sub-Class
        either to accept or reject the Plan and may not split your vote. Further, if a holder has
        multiple General Unsecured Claims within Class 6, the Debtors may aggregate the Claims
        of any particular holder with multiple General Unsecured Claims within Class 6 for the
        purpose of counting votes.

12.     This Class 6 Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim
        or (b) an assertion or admission of a Claim.

13.     Please be sure to sign and date your Class 6 Ballot. If you are signing a Class 6 Ballot
        in your capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of
        a corporation, or otherwise acting in a fiduciary or representative capacity, you must
        indicate such capacity when signing and, if required or requested by the Notice and Claims
        Agent, the Debtors, or the Bankruptcy Court, must submit proper evidence to the
        requesting party to so act on behalf of such holder. In addition, please provide your name
        and mailing address if it is different from that set forth on the attached mailing label or if
        no such mailing label is attached to the Class 6 Ballot.

14.     If you hold Claims in more than one Class or Sub-Class under the Plan you may receive
        more than one ballot coded for each different Class or Sub-Class. Each ballot votes only
        your Claims indicated on that ballot, so please complete and return each ballot that you
        received.

                                                  10
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 58 of 119



                    PLEASE SUBMIT YOUR CLASS 6 BALLOT PROMPTLY

     IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 5 BALLOT,
    THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
 PLEASE CALL THE RESTRUCTURING HOTLINE AT: 866-296-8019 (TOLL FREE)
            OR EMAIL SSGHBALLOTS@DONLINRECANO.COM.

   IF THE NOTICE AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS
      CLASS 6 BALLOT ON OR BEFORE THE VOTING DEADLINE, WHICH IS
   OCTOBER 21, 2019, AT 4:00 P.M., PREVAILING CENTRAL TIME (AND IF THE
      VOTING DEADLINE IS NOT EXTENDED), YOUR VOTE TRANSMITTED
   HEREBY MAY BE COUNTED ONLY IN THE DISCRETION OF THE DEBTORS.




                                        11
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 59 of 119



                                  SCHEDULE 3

                    Form of Unimpaired Non-Voting Status Notice




ACTIVE 45847147v1
         Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 60 of 119



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                 §
    In re:                                                       § Chapter 11
                                                                 §
    SHALE SUPPORT GLOBAL HOLDINGS,                               § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                               §
                                                                 § (Joint Administration)
                      Debtors.                                   §
                                                                 §

               NOTICE OF NON-VOTING STATUS TO HOLDER OF
      UNIMPAIRED CLAIMS CONCLUSIVELY PRESUMED TO ACCEPT THE PLAN



        PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order [Docket No. [●]] (the “Disclosure
Statement Order”): (a) authorizing Shale Support Global Holdings, LLC and its affiliated debtors
and debtors in possession (collectively, the “Debtors”), to solicit acceptances for the Amended
Joint Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC
Pursuant to Chapter 11 of the Bankruptcy Code (as modified, amended, or supplemented from
time to time, the “Plan”); 2 (b) approving the Amended Disclosure Statement Relating to the
Amended Joint Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency,
LLC Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) as containing
“adequate information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the
solicitation materials and documents to be included in the solicitation packages; and (d) approving
procedures for soliciting, receiving, and tabulating votes on the Plan and for filing objections to
the Plan.

        PLEASE TAKE FURTHER NOTICE THAT because of the nature and treatment of
your Claim under the Plan, you are not entitled to vote on the Plan. Specifically, under the terms
of the Plan, as a holder of a Claim (as currently asserted against the Debtors) that is not Impaired
and conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code, you are not entitled to vote on the Plan.


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.
2
             Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.


ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 61 of 119



       PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on October 29,
2019, at 9:00 a.m., prevailing Central Time, before the Honorable David R. Jones, in the United
States Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street Houston,
Texas 77002.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
Plan is October 21, 2019, at 4:00 p.m., prevailing Central Time (the “Plan Objection Deadline”).
Any objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules, the
Bankruptcy Local Rules, and any orders of the Court; (c) state, with particularity, the basis and
nature of any objection to the Plan and, if practicable, a proposed modification to the Plan that
would resolve such objection; and (d) be filed with the Court (contemporaneously with a proof of
service) and served upon the following parties so as to be actually received on or before the Plan
Objection Deadline:

                                      Counsel to the Debtors

                                        Shari L. Heyen
                                   (Texas Bar No. 09564750)
                                        Karl D. Burrer
                                   (Texas Bar No. 24043584)
                                       David R. Eastlake
                                   (Texas Bar No. 24074165)
                                 GREENBERG TRAURIG, LLP
                                 1000 Louisiana St., Suite 1700
                                     Houston, Texas 77002

                                           U.S. Trustee

                            Attn: Stephen Statham and Hector Duran Jr.
               Office of the United States Trustee for the Southern District of Texas
                                    515 Rusk Street, Suite 3516
                                      Houston, Texas 77002

  Counsel to the Official Committee of Unsecured Creditors Appointed in These Chapter 11
                                           Cases

                                          Marcus Helt
                                        Holland O’Neil
                                      FOLEY GARDERE
                                     Foley & Lardner LLP
                               2021 McKinney Avenue, Suite 1600
                                      Dallas, Texas 75201

                                                 2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 62 of 119




        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
Donlin, Recano & Company, Inc., the notice and claims agent retained by the Debtors in the
Chapter 11 Cases (the “Notice and Claims Agent”), by: (a) calling the Debtors’ restructuring
hotline at 866-296-8019 (toll free) or 212-771-1128 (international); (b) visiting the Debtors’
restructuring website at: https://donlinrecano.com/ssgh; (c) writing to the Notice and Claims
Agent at Donlin, Recano & Company, Inc., Re: Shale Support Global Holdings, LLC, et al., P.O.
Box 199043 Blythebourne Station, Brooklyn, New York 11219; and/or (d) emailing
SSGHBallots@DonlinRecano.com. You may also obtain copies of any pleadings filed in the
Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov.


 ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
 INJUNCTION PROVISIONS, AND ARTICLE VIII.D CONTAINS A THIRD PARTY
 RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
 CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.



 ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT ELECT TO OPT OUT
 OF THE PROVISIONS CONTAINED IN ARTICLE VIII.D OF THE PLAN USING THE
 ENCLOSED OPT OUT FORM OR BY FILING AN OBJECTION TO THE RELEASES
 CONTAINED IN THE PLAN WILL BE DEEMED TO HAVE EXPRESSLY,
 UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
 CONSENTED TO THE RELEASE AND DISCHARGE OF ALL CLAIMS AND
 CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED PARTIES.
 BY ELECTING TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D
 OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE
 RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU WOULD
 OTHERWISE BE A RELEASED PARTY IN CONNECTION THEREWITH.



 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
 IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
 PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
 OBTAIN ADDITIONAL INFORMATION, CONTACT THE CLAIMS AND NOTICING
 AGENT.




                                              3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 63 of 119



 Dated: [●], 2019                     /s/ DRAFT
                                      Shari L. Heyen (Texas Bar No. 09564750)
                                      Karl D. Burrer (Texas Bar No. 24043584)
                                      David R. Eastlake (Texas Bar No. 24074165)
                                      GREENBERG TRAURIG, LLP
                                      1000 Louisiana St., Suite 1700
                                      Houston, Texas 77002
                                      Telephone:     (713) 374-3500
                                      Facsimile:     (713) 374-3505
                                      Email:          heyens@gtlaw.com
                                                      burrerk@gtlaw.com
                                                      eastlaked@gtlaw.com

                                      Counsel to the Debtors and Debtors in
                                      Possession




ACTIVE 45847147v1
       Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 64 of 119



OPTIONAL: RELEASE OPT OUT FORM

You are receiving this opt out form (the “Opt Out Form”) because you are a holder of a Claim that
is not entitled to vote on the Amended Joint Plan of Reorganization of Shale Support Global
Holdings, et al., and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code (as
modified, amended, or supplemented from time to time, the “Plan”).

Important information regarding the Third Party Release. 1

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE
RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW:

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration,
on and after the Effective Date, each Releasing Party is deemed to have released and
discharged each Debtor, Reorganized Debtor, and Released Party from any and all Causes
of Action, whether known or unknown, including any derivative claims, asserted on behalf
of the Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation,
or filing of the Disclosure Statement, the DIP Facility, the Exit Facility, the Plan (including,
for the avoidance of doubt, the Plan Supplement and the Plan Settlement), or any

1
         Under the Plan, “Released Party” means collectively, and in each case, in its capacity as such: (i) the DIP
Facility Lenders; (ii) the DIP Facility Agent; (iii) the Term Loan Agent; (iv) the Term Loan Lenders; (v) the Exit
Facility Lenders; (vi) the Exit Facility Agent; and (vii) with respect to each of the Debtors, the Reorganized Debtors,
and each of the foregoing entities in clauses (i) through (vii), such Entity and its current and former Affiliates and
subsidiaries, and such Entities’ and their current and former Affiliates’ and subsidiaries’ current and former directors,
managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their respective current and former equity holders, officers, directors,
managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
accountants, investment bankers, consultants, representatives, and other professionals; provided that any holder of a
Claim or Interest that (x) validly opts out of the releases contained in the Plan or (y) files an objection to the releases
contained in the Plan shall not be a “Released Party.” For the avoidance of doubt, the Revolving Lender is not a
released party.

         Under the Plan, “Releasing Parties” means collectively, (a) the DIP Facility Lenders, (b) the DIP Facility
Agent, (c) the Term Loan Agent, (d) the Term Loan Lenders, (e) the Exit Facility Lenders, (f) the Exit Facility Agent,
(g) the Committee and its members (h) all holders of Claims, (i) all holders of Interests, and (j) each of the Debtors,
the Reorganized Debtors, and with respect to each of the foregoing entities in clauses (a) through (j), such Entity and
its current and former Affiliates and subsidiaries, and such Entities’ and their current and former Affiliates’ and
subsidiaries’ current and former directors, managers, officers, equity holders (regardless of whether such interests are
held directly or indirectly), predecessors, successors, and assigns, subsidiaries, and each of their respective current
and former equity holders, officers, directors, managers, principals, members, employees, agents, advisory board
members, financial advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such collectively; provided that any holder of a Claim or Interest that (x)
validly opts out of the releases contained in the Plan or (y) files an objection to the releases contained in the Plan shall
not be a “Releasing Party.”




ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 65 of 119



Restructuring Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Disclosure Statement, the DIP Facility, the
Plan, or the Plan Settlement, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan, including
the issuance or distribution of securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date. Notwithstanding anything contained herein to the contrary, the foregoing release does
not release any obligations of any party under the Plan or any document, instrument, or
agreement executed to implement the Plan.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in this Article VIII.D, which
includes by reference each of the related provisions and definitions contained in this Plan,
and further, shall constitute its finding that each release described in this Article VIII.D is:
(1) in exchange for the good and valuable consideration provided by the Released Parties, a
good faith settlement and compromise of such Claims; (2) in the best interests of the Debtors
and all holders of Interests and Claims; (3) fair, equitable, and reasonable; (4) given and
made after due notice and opportunity for hearing; and (5) a bar to any of the Debtors or
Reorganized Debtors asserting any claim, Cause of Action, or liability related thereto, of any
kind whatsoever, against any of the Released Parties or their property.

                                          *       *      *

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D
OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU WOULD OTHERWISE BE A
RELEASED PARTY IN CONNECTION THEREWITH.

OPTIONAL RELEASE ELECTION. YOU MAY ELECT TO OPT OUT OF THE
RELEASE CONTAINED IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK
THE BOX BELOW:


                    ☐    The Undersigned holder of the Claim or Interest elects
                         to OPT OUT of the Third Party Release



Certifications.

By signing this Opt Out Form, the undersigned certifies to the Bankruptcy Court and the Debtors
that:

        (a)     as of the Voting Record Date, either: (i) the Entity is the holder of a Claim; or
                (ii) the Entity is an authorized signatory for an Entity that is a holder of a Claim;

                                                  2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 66 of 119



          (b)   the Entity (or in the case of an authorized signatory, the holder) has received a copy
                of the Notice of Non-Voting Status to Holders of Unimpaired Claims Conclusively
                Deemed to Accept the Plan and that this Opt Out Form is made pursuant to the
                terms and conditions set forth therein; and

          (c)   no other Opt Out Form has been submitted or, if any other Opt Out Forms have
                been submitted with respect to such Claims, then any such earlier Opt Out Forms
                are hereby revoked.



 Name of Holder:

                                                         (Print or Type)



 Signature:

 Name of Signatory:

                                                      (If other than holder)
 Title:

 Address:




 Telephone
 Number:
 Email:

 Date Completed:




                                                  3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 67 of 119



IF YOU HAVE MADE THE OPTIONAL OPT OUT ELECTION, PLEASE COMPLETE,
SIGN, AND DATE THIS OPT OUT FORM AND RETURN IT PROMPTLY BY ONLY
ONE OF THE METHODS BELOW.



             If by First Class Mail:            If by Hand Delivery or Overnight Mail:

      Donlin, Recano & Company, Inc.                Donlin, Recano & Company, Inc.
 Re: Shale Support Global Holdings, LLC,       Re: Shale Support Global Holdings, LLC,
                   et al.                                        et al.
         Attn: Voting Department                       Attn: Voting Department
    PO Box 199043 Blythebourne Station                       6201 15th Ave
           Brooklyn, NY 11219                            Brooklyn, NY 11219


                                       OR

         COMPLETE, SIGN, AND DATE THIS OPT OUT FORM AND RETURN IT
        (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA ELECTRONIC MAIL
                   TO SSGHBALLOTS@DONLINRECANO.COM
                 WITH “SSGH Opt Out Form” IN THE SUBJECT LINE


                           THE VOTING DEADLINE IS
            OCTOBER 21, 2019, AT 4:00 P.M., PREVAILING CENTRAL TIME

           THE NOTICE AND CLAIMS AGENT MUST ACTUALLY RECEIVE
         YOUR OPT-OUT ELECTION ON OR BEFORE THE VOTING DEADLINE.




                                           4
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 68 of 119



                                  SCHEDULE 4

                     Form of Impaired Non-Voting Status Notice




ACTIVE 45847147v1
         Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 69 of 119



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                 §
    In re:                                                       § Chapter 11
                                                                 §
    SHALE SUPPORT GLOBAL HOLDINGS,                               § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                               §
                                                                 § (Joint Administration)
                      Debtors.                                   §
                                                                 §

      NOTICE OF NON-VOTING STATUS TO HOLDER OF IMPAIRED CLAIMS OR
          INTERESTS CONCLUSIVELY PRESUMED TO REJECT THE PLAN

        PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order [Docket No. [●]] (the “Disclosure
Statement Order”): (a) authorizing Shale Support Global Holdings, LLC and its affiliated debtors
and debtors in possession (collectively, the “Debtors”), to solicit acceptances for the Amended
Joint Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC
Pursuant to Chapter 11 of the Bankruptcy Code (as modified, amended, or supplemented from
time to time, the “Plan”); 2 (b) approving the Amended Disclosure Statement Relating to the
Amended Joint Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency,
LLC Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) as containing
“adequate information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the
solicitation materials and documents to be included in the solicitation packages; and (d) approving
procedures for soliciting, receiving, and tabulating votes on the Plan and for filing objections to
the Plan.

        PLEASE TAKE FURTHER NOTICE THAT because of the nature and treatment of
your Claim or Interest under the Plan, you are not entitled to vote on the Plan. Specifically, under
the terms of the Plan, as a holder of a Claim or Interest (as currently asserted against the Debtors)
that is receiving no distribution under the Plan, you are deemed to reject the Plan pursuant to
section 1126(f) of the Bankruptcy Code and are not entitled to vote on the Plan.




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.
2
             Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.


ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 70 of 119



       PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on October 29,
2019, at 9:00 a.m. prevailing Central Time, before the Honorable David R. Jones, in the United
States Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street Houston,
Texas 77002.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
Plan is October 21, 2019, at 4:00 p.m., prevailing Central Time (the “Plan Objection Deadline”).
Any objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules, the
Bankruptcy Local Rules, and any orders of the Court; (c) state, with particularity, the basis and
nature of any objection to the Plan and, if practicable, a proposed modification to the Plan that
would resolve such objection; and (d) be filed with the Court (contemporaneously with a proof of
service) on or before the Plan Objection Deadline:

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
Donlin, Recano & Company, Inc., the notice and claims agent retained by the Debtors in the
Chapter 11 Cases (the “Notice and Claims Agent”), by: (a) calling the Debtors’ restructuring
hotline at 866-296-8019 (toll free) or 212-771-1128 (international); (b) visiting the Debtors’
restructuring website at: https://donlinrecano.com/ssgh; (c) writing to the Notice and Claims
Agent at Donlin, Recano & Company, Inc. Re: Shale Support Global Holdings, LLC, et al., P.O.
Box 199043 Blythebourne Station, Brooklyn, New York 11219; and/or (d) emailing
SSGHBallots@DonlinRecano.com. You may also obtain copies of any pleadings filed in the
Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov.


 ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
 INJUNCTION PROVISIONS, AND ARTICLE VIII.D CONTAINS A THIRD PARTY
 RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
 CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.


 ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT ELECT TO OPT OUT
 OF THE PROVISIONS CONTAINED IN ARTICLE VIII.D OF THE PLAN USING THE
 ENCLOSED OPT OUT FORM OR BY FILING AN OBJECTION TO THE RELEASES
 CONTAINED IN THE PLAN WILL BE DEEMED TO HAVE EXPRESSLY,
 UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
 CONSENTED TO THE RELEASE AND DISCHARGE OF ALL CLAIMS AND
 CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED PARTIES.
 BY ELECTING TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D
 OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE
 RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU WOULD
 OTHERWISE BE A RELEASED PARTY IN CONNECTION THEREWITH.




                                               2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 71 of 119



 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
 IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
 PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
 OBTAIN ADDITIONAL INFORMATION, CONTACT THE CLAIMS AND NOTICING
 AGENT.




                                       3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 72 of 119



 Dated: [●], 2019                      /s/ DRAFT
                                       Shari L. Heyen (Texas Bar No. 09564750)
                                       Karl D. Burrer (Texas Bar No. 24043584)
                                       David R. Eastlake (Texas Bar No. 24074165)
                                       GREENBERG TRAURIG, LLP
                                       1000 Louisiana St., Suite 1700
                                       Houston, Texas 77002
                                       Telephone:     (713) 374-3500
                                       Facsimile:     (713) 374-3505
                                       Email:          heyens@gtlaw.com
                                                       burrerk@gtlaw.com
                                                       eastlaked@gtlaw.com

                                       Counsel to the Debtors and Debtors in
                                       Possession




ACTIVE 45847147v1
       Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 73 of 119



OPTIONAL: RELEASE OPT OUT FORM

You are receiving this opt out form (the “Opt Out Form”) because you are a holder of a Claim or
Interest that is not entitled to vote on the Amended Joint Plan of Reorganization of Shale Support
Global Holdings, et al., and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code
(as modified, amended, or supplemented from time to time, the “Plan”).

Important information regarding the Third Party Release. 1

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE
RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW:

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration,
on and after the Effective Date, each Releasing Party is deemed to have released and
discharged each Debtor, Reorganized Debtor, and Released Party from any and all Causes
of Action, whether known or unknown, including any derivative claims, asserted on behalf
of the Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation,
or filing of the Disclosure Statement, the DIP Facility, the Exit Facility, the Plan (including,
for the avoidance of doubt, the Plan Supplement and the Plan Settlement), or any

1
         Under the Plan, “Released Party” means collectively, and in each case, in its capacity as such: (i) the DIP
Facility Lenders; (ii) the DIP Facility Agent; (iii) the Term Loan Agent; (iv) the Term Loan Lenders; (v) the Exit
Facility Lenders; (vi) the Exit Facility Agent; and (vii) with respect to each of the Debtors, the Reorganized Debtors,
and each of the foregoing entities in clauses (i) through (vii), such Entity and its current and former Affiliates and
subsidiaries, and such Entities’ and their current and former Affiliates’ and subsidiaries’ current and former directors,
managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their respective current and former equity holders, officers, directors,
managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
accountants, investment bankers, consultants, representatives, and other professionals; provided that any holder of a
Claim or Interest that (x) validly opts out of the releases contained in the Plan or (y) files an objection to the releases
contained in the Plan shall not be a “Released Party.” For the avoidance of doubt, the Revolving Lender is not a
released party.

         Under the Plan, “Releasing Parties” means collectively, (a) the DIP Facility Lenders, (b) the DIP Facility
Agent, (c) the Term Loan Agent, (d) the Term Loan Lenders, (e) the Exit Facility Lenders, (f) the Exit Facility Agent,
(g) the Committee and its members (h) all holders of Claims, (i) all holders of Interests, and (j) each of the Debtors,
the Reorganized Debtors, and with respect to each of the foregoing entities in clauses (a) through (j), such Entity and
its current and former Affiliates and subsidiaries, and such Entities’ and their current and former Affiliates’ and
subsidiaries’ current and former directors, managers, officers, equity holders (regardless of whether such interests are
held directly or indirectly), predecessors, successors, and assigns, subsidiaries, and each of their respective current
and former equity holders, officers, directors, managers, principals, members, employees, agents, advisory board
members, financial advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such collectively; provided that any holder of a Claim or Interest that (x)
validly opts out of the releases contained in the Plan or (y) files an objection to the releases contained in the Plan shall
not be a “Releasing Party.”




ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 74 of 119



Restructuring Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Disclosure Statement, the DIP Facility, the
Plan, or the Plan Settlement, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan, including
the issuance or distribution of securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date. Notwithstanding anything contained herein to the contrary, the foregoing release does
not release any obligations of any party under the Plan or any document, instrument, or
agreement executed to implement the Plan.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in this Article VIII.D, which
includes by reference each of the related provisions and definitions contained in this Plan,
and further, shall constitute its finding that each release described in this Article VIII.D is:
(1) in exchange for the good and valuable consideration provided by the Released Parties, a
good faith settlement and compromise of such Claims; (2) in the best interests of the Debtors
and all holders of Interests and Claims; (3) fair, equitable, and reasonable; (4) given and
made after due notice and opportunity for hearing; and (5) a bar to any of the Debtors or
Reorganized Debtors asserting any claim, Cause of Action, or liability related thereto, of any
kind whatsoever, against any of the Released Parties or their property.

                                           *       *       *

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D
OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU WOULD OTHERWISE BE A
RELEASED PARTY IN CONNECTION THEREWITH.

OPTIONAL RELEASE ELECTION. YOU MAY ELECT TO OPT OUT OF THE
RELEASE CONTAINED IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK
THE BOX BELOW:


                    ☐     The Undersigned holder of the Claim or Interest elects
                          to OPT OUT of the Third Party Release



Certifications.

By signing this Opt Out Form, the undersigned certifies to the Bankruptcy Court and the Debtors
that:

        (a)     as of the Voting Record Date, either: (i) the Entity is the holder of a Claim or
                Interest; or (ii) the Entity is an authorized signatory for an Entity that is a holder of
                a Claim or Interest;
                                                     2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 75 of 119



          (b)   the Entity (or in the case of an authorized signatory, the holder) has received a copy
                of the Notice of Non-Voting Status to Holders of Impaired Claims Conclusively
                Deemed to Reject the Plan and that this Opt Out Form is made pursuant to the terms
                and conditions set forth therein; and

          (c)   no other Opt Out Form has been submitted or, if any other Opt Out Forms have
                been submitted with respect to such Claims or Interests, then any such earlier Opt
                Out Forms are hereby revoked.



 Name of Holder:

                                                         (Print or Type)



 Signature:

 Name of Signatory:

                                                      (If other than holder)
 Title:

 Address:




 Telephone
 Number:
 Email:

 Date Completed:




                                                  3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 76 of 119



IF YOU HAVE MADE THE OPTIONAL OPT OUT ELECTION, PLEASE COMPLETE,
SIGN, AND DATE THIS OPT OUT FORM AND RETURN IT PROMPTLY BY ONLY
ONE OF THE METHODS BELOW.



             If by First Class Mail:            If by Hand Delivery or Overnight Mail:
      Donlin, Recano & Company, Inc.                Donlin, Recano & Company, Inc.
 Re: Shale Support Global Holdings, LLC,       Re: Shale Support Global Holdings, LLC,
                   et al.                                        et al.
         Attn: Voting Department                       Attn: Voting Department
    PO Box 199043 Blythebourne Station                       6201 15th Ave
           Brooklyn, NY 11219                            Brooklyn, NY 11219


                                       OR

         COMPLETE, SIGN, AND DATE THIS OPT OUT FORM AND RETURN IT
        (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA ELECTRONIC MAIL
                   TO SSGHBALLOTS@DONLINRECANO.COM
                 WITH “SSGH Opt Out Form” IN THE SUBJECT LINE


                           THE VOTING DEADLINE IS
            OCTOBER 21, 2019, AT 4:00 P.M., PREVAILING CENTRAL TIME

           THE NOTICE AND CLAIMS AGENT MUST ACTUALLY RECEIVE
         YOUR OPT-OUT ELECTION ON OR BEFORE THE VOTING DEADLINE.




                                           4
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 77 of 119



                                  SCHEDULE 5

                     Form of Notice to Disputed Claim Holders




ACTIVE 45847147v1
         Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 78 of 119



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                 §
    In re:                                                       § Chapter 11
                                                                 §
    SHALE SUPPORT GLOBAL HOLDINGS,                               § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                               §
                                                                 § (Joint Administration)
                      Debtors.                                   §
                                                                 §

       NOTICE OF NON-VOTING STATUS WITH RESPECT TO DISPUTED CLAIMS



        PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order [Docket No. [●]] (the “Disclosure
Statement Order”): (a) authorizing Shale Support Global Holdings, LLC and its affiliated debtors
and debtors in possession (collectively, the “Debtors”), to solicit acceptances for the Amended
Joint Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC
Pursuant to Chapter 11 of the Bankruptcy Code (as modified, amended, or supplemented from
time to time, the “Plan”); 2 (b) approving the Amended Disclosure Statement Relating to the
Amended Joint Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency,
LLC to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the solicitation
materials and documents to be included in the solicitation packages; and (d) approving procedures
for soliciting, receiving, and tabulating votes on the Plan and for filing objections to the Plan.

        PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because you
are the holder of a Claim that is subject to a pending objection by the Debtors. You are not
entitled to vote any disputed portion of your Claim on the Plan unless one or more of the
following events have taken place before October 17, 2019 (the date that is two business days
before the Voting Deadline) (each, a “Resolution Event”):




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.
2
             Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.


ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 79 of 119



        1.      an order of the Court is entered allowing such Claim pursuant to section 502(b) of
                the Bankruptcy Code, after notice and a hearing;

        2.      an order of the Court is entered temporarily allowing such Claim for voting
                purposes only pursuant to Bankruptcy Rule 3018(a), after notice and a hearing;

        3.      a stipulation or other agreement is executed between the holder of such Claim and
                the Debtors temporarily allowing the holder of such Claim to vote its Claim in an
                agreed upon amount; or

        4.      the pending objection to such Claim is voluntarily withdrawn by the objecting
                party.

Accordingly, this notice is being sent to you for informational purposes only.

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
Donlin, Recano & Company, Inc., the notice and claims agent retained by the Debtors in the
Chapter 11 Cases (the “Notice and Claims Agent”), by: (a) calling the Debtors’ restructuring
hotline at 866-296-8019 (toll free) or 212-771-1128 (international); (b) visiting the Debtors’
restructuring website at: https://donlinrecano.com/ssgh; (c) writing to the Notice and Claims
Agent at Donlin, Recano & Company, Inc., Re: Shale Support Global Holdings, LLC, et al., P.O.
Box 199043 Blythebourne Station, Brooklyn, New York 11219; and/or (d) emailing
SSGHBallots@DonlinRecano.com. You may also obtain copies of any pleadings filed in the
Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov.

       PLEASE TAKE FURTHER NOTICE THAT if a Resolution Event occurs, then no later
than one business day thereafter, the Notice and Claims Agent shall distribute a ballot to you,
which must be returned to the Notice and Claims Agent no later than the Voting Deadline, which
is on October 21, 2019, at 4:00 p.m., prevailing Central Time.

        PLEASE TAKE FURTHER NOTICE THAT if you have any questions about the status
of any of your Claims, you should contact the Notice and Claims Agent in accordance with the
instructions provided above.




                                                2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 80 of 119



 ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
 INJUNCTION PROVISIONS, AND ARTICLE VIII.D CONTAINS A THIRD PARTY
 RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
 CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.



 ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT ELECT TO OPT OUT
 OF THE PROVISIONS CONTAINED IN ARTICLE VIII.D OF THE PLAN USING THE
 ENCLOSED OPT OUT FORM OR BY FILING AN OBJECTION TO THE RELEASES
 CONTAINED IN THE PLAN WILL BE DEEMED TO HAVE EXPRESSLY,
 UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
 CONSENTED TO THE RELEASE AND DISCHARGE OF ALL CLAIMS AND
 CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED PARTIES.
 BY ELECTING TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D
 OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE
 RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU WOULD
 OTHERWISE BE A RELEASED PARTY IN CONNECTION THEREWITH.



 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
 IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
 PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
 OBTAIN ADDITIONAL INFORMATION, CONTACT THE CLAIMS AND NOTICING
 AGENT.




                                       3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 81 of 119



 Dated: [●], 2019                   /s/ DRAFT
                                    Shari L. Heyen (Texas Bar No. 09564750)
                                    Karl D. Burrer (Texas Bar No. 24043584)
                                    David R. Eastlake (Texas Bar No. 24074165)
                                    GREENBERG TRAURIG, LLP
                                    1000 Louisiana St., Suite 1700
                                    Houston, Texas 77002
                                    Telephone:     (713) 374-3500
                                    Facsimile:     (713) 374-3505
                                    Email:          heyens@gtlaw.com
                                                    burrerk@gtlaw.com
                                                    eastlaked@gtlaw.com

                                    Counsel to the Debtors and Debtors in
                                    Possession




ACTIVE 45847147v1
       Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 82 of 119



OPTIONAL: RELEASE OPT OUT FORM

You are receiving this opt out form (the “Opt Out Form”) because you are a holder of a Disputed
Claim that is not entitled to vote on the Amended Joint Plan of Reorganization of Shale Support
Global Holdings, et al., and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code
(as modified, amended, or supplemented from time to time, the “Plan”).

Important information regarding the Third Party Release. 1

A “RELEASING PARTY” UNDER THE PLAN IS DEEMED TO PROVIDE THE RELEASES
CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW:

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration,
on and after the Effective Date, each Releasing Party is deemed to have released and
discharged each Debtor, Reorganized Debtor, and Released Party from any and all Causes
of Action, whether known or unknown, including any derivative claims, asserted on behalf
of the Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation,
or filing of the Disclosure Statement, the DIP Facility, the Exit Facility, the Plan (including,
for the avoidance of doubt, the Plan Supplement and the Plan Settlement), or any

1
         Under the Plan, “Released Party” means collectively, and in each case, in its capacity as such: (i) the DIP
Facility Lenders; (ii) the DIP Facility Agent; (iii) the Term Loan Agent; (iv) the Term Loan Lenders; (v) the Exit
Facility Lenders; (vi) the Exit Facility Agent; and (vii) with respect to each of the Debtors, the Reorganized Debtors,
and each of the foregoing entities in clauses (i) through (vii), such Entity and its current and former Affiliates and
subsidiaries, and such Entities’ and their current and former Affiliates’ and subsidiaries’ current and former directors,
managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their respective current and former equity holders, officers, directors,
managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
accountants, investment bankers, consultants, representatives, and other professionals; provided that any holder of a
Claim or Interest that (x) validly opts out of the releases contained in the Plan or (y) files an objection to the releases
contained in the Plan shall not be a “Released Party.” For the avoidance of doubt, the Revolving Lender is not a
released party.

         Under the Plan, “Releasing Parties” means collectively, (a) the DIP Facility Lenders, (b) the DIP Facility
Agent, (c) the Term Loan Agent, (d) the Term Loan Lenders, (e) the Exit Facility Lenders, (f) the Exit Facility Agent,
(g) the Committee and its members (h) all holders of Claims, (i) all holders of Interests, and (j) each of the Debtors,
the Reorganized Debtors, and with respect to each of the foregoing entities in clauses (a) through (j), such Entity and
its current and former Affiliates and subsidiaries, and such Entities’ and their current and former Affiliates’ and
subsidiaries’ current and former directors, managers, officers, equity holders (regardless of whether such interests are
held directly or indirectly), predecessors, successors, and assigns, subsidiaries, and each of their respective current
and former equity holders, officers, directors, managers, principals, members, employees, agents, advisory board
members, financial advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such collectively; provided that any holder of a Claim or Interest that (x)
validly opts out of the releases contained in the Plan or (y) files an objection to the releases contained in the Plan shall
not be a “Releasing Party.”




ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 83 of 119



Restructuring Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Disclosure Statement, the DIP Facility, the
Plan, or the Plan Settlement, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan, including
the issuance or distribution of securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date. Notwithstanding anything contained herein to the contrary, the foregoing release does
not release any obligations of any party under the Plan or any document, instrument, or
agreement executed to implement the Plan.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in this Article VIII.D, which
includes by reference each of the related provisions and definitions contained in this Plan,
and further, shall constitute its finding that each release described in this Article VIII.D is:
(1) in exchange for the good and valuable consideration provided by the Released Parties, a
good faith settlement and compromise of such Claims; (2) in the best interests of the Debtors
and all holders of Interests and Claims; (3) fair, equitable, and reasonable; (4) given and
made after due notice and opportunity for hearing; and (5) a bar to any of the Debtors or
Reorganized Debtors asserting any claim, Cause of Action, or liability related thereto, of any
kind whatsoever, against any of the Released Parties or their property.

                                       *       *      *

IF YOUR DISPUTED CLAIM IS ALLOWED AND YOU DO NOT ELECT TO OPT OUT
OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN, YOU WILL BE
DEEMED TO HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY,
INDIVIDUALLY, AND COLLECTIVELY CONSENTED TO THE RELEASE AND
DISCHARGE OF ALL CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS
AND THE RELEASED PARTIES.

IF YOUR DISPUTED CLAIM IS ALLOWED AND YOU ELECT TO OPT OUT OF THE
RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN, YOU WILL FOREGO
THE BENEFIT OF OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.D OF
THE PLAN IF YOU WOULD OTHERWISE BE A RELEASED PARTY IN
CONNECTION THEREWITH.

OPTIONAL RELEASE ELECTION. TO THE EXTENT YOUR DISPUTED CLAIM IS
ALLOWED, YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN
ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW:



                     ☐      The Undersigned holder of the Disputed Claim elects
                            to OPT OUT of the Third Party Release


                                               2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 84 of 119



Certifications.

By signing this Opt Out Form, the undersigned certifies to the Bankruptcy Court and the Debtors
that:

          (a)   as of the Voting Record Date, either: (i) the Entity is the holder of a Disputed Claim;
                or (ii) the Entity is an authorized signatory for an Entity that is a holder of a
                Disputed Claim;

          (b)   the Entity (or in the case of an authorized signatory, the holder) has received a copy
                of the Notice of Non-Voting Status with Respect to Disputed Claims and that this
                Opt Out Form is made pursuant to the terms and conditions set forth therein; and

          (c)   no other Opt Out Form has been submitted or, if any other Opt Out Forms have
                been submitted with respect to such Disputed Claims, then any such earlier Opt Out
                Forms are hereby revoked.



 Name of Holder:

                                                         (Print or Type)



 Signature:

 Name of Signatory:

                                                      (If other than holder)
 Title:

 Address:




 Telephone
 Number:
 Email:

 Date Completed:




                                                  3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 85 of 119



IF YOU HAVE MADE THE OPTIONAL OPT OUT ELECTION, PLEASE COMPLETE,
SIGN, AND DATE THIS OPT OUT FORM AND RETURN IT PROMPTLY BY ONLY
ONE OF THE METHODS BELOW.



             If by First Class Mail:            If by Hand Delivery or Overnight Mail:
      Donlin, Recano & Company, Inc.                Donlin, Recano & Company, Inc.
 Re: Shale Support Global Holdings, LLC,       Re: Shale Support Global Holdings, LLC,
                   et al.                                        et al.
         Attn: Voting Department                       Attn: Voting Department
    PO Box 199043 Blythebourne Station                       6201 15th Ave
           Brooklyn, NY 11219                            Brooklyn, NY 11219


                                       OR

         COMPLETE, SIGN, AND DATE THIS OPT OUT FORM AND RETURN IT
        (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA ELECTRONIC MAIL
                   TO SSGHBALLOTS@DONLINRECANO.COM
                 WITH “SSGH Opt Out Form” IN THE SUBJECT LINE


                            THE VOTING DEADLINE IS
             OCTOBER 21, 2019, AT 4:00 P.M., PREVAILING CENTRAL TIME

             THE NOTICE AND CLAIMS AGENT MUST ACTUALLY RECEIVE
           YOUR OPT-OUT ELECTION ON OR BEFORE THE VOTING DEADLINE.




                                           4
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 86 of 119



                                 SCHEDULE 6

                              Form of Cover Letter




ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 87 of 119



                                                    [●], 2019

Via First Class Mail

RE:     In re Shale Support Global Holdings, LLC, et al.,
        Chapter 11 Case No. 19-33884 (DRJ) (Jointly Administered)

        TO ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN:

        Shale Support Global Holdings, LLC and its affiliated debtors and debtors in possession
(collectively, the “Debtors”) 1 each filed a voluntary petition for relief under chapter 11 of title 11
of the United States Code in the United States Bankruptcy Court for the Southern District of Texas
(the “Court”) on July 11, 2019.

        You have received this letter and the enclosed materials because you are entitled to vote
on the Amended Joint Plan of Reorganization of Shale Support Global Holdings, et al., and BSP
Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code (as modified, amended, or
supplemented from time to time, the “Plan”). 2 On [●], 2019, the Court entered an order [Docket
No. [●]] (the “Disclosure Statement Order”): (a) authorizing the Debtors to solicit acceptances for
the Plan; (b) approving the Amended Disclosure Statement for the Amended Joint Plan of
Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC Pursuant to
Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the solicitation
materials and documents to be included in the solicitation packages (the “Solicitation Package”);
and (d) approving procedures for soliciting, receiving, and tabulating votes on the Plan, and for
filing objections to the Plan.

         YOU ARE RECEIVING THIS LETTER BECAUSE YOU ARE ENTITLED TO
         VOTE ON THE PLAN. THEREFORE, YOU SHOULD READ THIS LETTER
          CAREFULLY AND DISCUSS IT WITH YOUR ATTORNEY. IF YOU DO
           NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.



        In addition to this cover letter, the enclosed materials comprise your Solicitation Package,
and were approved by the Court for distribution to holders of Claims or Interests in connection
with the solicitation of votes to accept the Plan. The Solicitation Package consists of the following:



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.
2
        Capitalized terms used but not otherwise defined herein have the meanings as set forth in the Plan.


ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 88 of 119



                a.      a copy of the Solicitation and Voting Procedures;

                b.      a Ballot, together with detailed voting instructions;

                c.      this letter;

                d.      a statement of the Official Committee of Unsecured Creditors of Shale
                        Support Global Holdings, LLC, et al.;

                e.      the Disclosure Statement, as approved by the Bankruptcy Court (and
                        exhibits thereto, including the Plan);

                f.      the Disclosure Statement Order (excluding the exhibits thereto, except the
                        Solicitation and Voting Procedures);

                g.      the notice of the hearing to consider confirmation of the Plan; and

                h.      such other materials as the Court may direct.

        Shale Support Global Holdings, LLC (on behalf of itself and each of the other Debtors) has
approved the filing of the Plan and the solicitation of votes to accept the Plan. The Debtors believe
that the acceptance of the Plan is in the best interests of their estates, holders of Claims or Interests,
and all other parties in interest. Moreover, the Debtors believe that any alternative other than
Confirmation of the Plan could result in extensive delays and increased administrative expenses,
which, in turn, likely would result in smaller distributions (or no distributions) or recoveries on
account of Claims or Interests asserted in the Chapter 11 Cases.

  THE DEBTORS STRONGLY URGE YOU TO PROPERLY AND TIMELY SUBMIT
    YOUR BALLOT CASTING A VOTE TO ACCEPT THE PLAN. THE VOTING
           DEADLINE IS 4:00 P.M. PREVAILING CENTRAL TIME
                         ON OCTOBER 21, 2019.



        The materials in the Solicitation Package are intended to be self-explanatory. If you should
have any questions, however, please feel free to contact Donlin, Recano & Company, Inc., the
notice and claims agent retained by the Debtors in the Chapter 11 Cases (the “Notice and Claims
Agent”), by: (a) calling the Debtors’ restructuring hotline at 866-296-8019 (toll free) or 212-771-
1128      (international);   (b)     visiting   the     Debtors’     restructuring    website     at:
https://donlinrecano.com/ssgh; (c) writing to the Notice and Claims Agent at Donlin, Recano &
Company, Inc., Re: Shale Support Global Holdings, LLC, et al., P.O. Box 199043 Blythebourne
Station, Brooklyn, New York 11219; and/or (d) emailing SSGHBallots@DonlinRecano.com. You
may also obtain copies of any pleadings filed in the Chapter 11 Cases for a fee via PACER at:
http://www.txs.uscourts.gov. Please be advised that the Notice and Claims Agent is authorized to
answer questions about, and provide additional copies of, the solicitation materials, but may not
advise you as to whether you should vote to accept or reject the Plan.

                                                    2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 89 of 119



                                      Sincerely,



                                      Shale Support Global Holdings, LLC on its
                                      own behalf and for each of the Debtors




                                       3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 90 of 119



                                 SCHEDULE 7

                       Form of Confirmation Hearing Notice




ACTIVE 45847147v1
         Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 91 of 119



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                 §
    In re:                                                       § Chapter 11
                                                                 §
    SHALE SUPPORT GLOBAL HOLDINGS,                               § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                               §
                                                                 § (Joint Administration)
                      Debtors.                                   §
                                                                 §

                    NOTICE OF HEARING TO CONSIDER
      CONFIRMATION OF THE CHAPTER 11 PLAN FILED BY THE DEBTORS AND
               RELATED VOTING AND OBJECTION DEADLINES



        PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order [Docket No. [●]] (the “Disclosure
Statement Order”): (a) authorizing Shale Support Global Holdings, LLC and its affiliated debtors
and debtors in possession (collectively, the “Debtors”), to solicit acceptances for the Amended
Joint Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC
Pursuant to Chapter 11 of the Bankruptcy Code (as modified, amended, or supplemented from
time to time, the “Plan”); 2 (b) approving the Amended Disclosure Statement for the Amended Joint
Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC Pursuant
to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the solicitation
materials and documents to be included in the solicitation packages (the “Solicitation Packages”);
and (d) approving procedures for soliciting, receiving, and tabulating votes on the Plan and for
filing objections to the Plan.

       PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on October 29,
2019, at 9:00 a.m., prevailing Central Time, before the Honorable David R. Jones, in the United




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.
2
             Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.


ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 92 of 119



States Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street Houston,
Texas 77002.

 PLEASE BE ADVISED: THE CONFIRMATION HEARING MAY BE CONTINUED
 FROM TIME TO TIME BY THE COURT OR THE DEBTORS WITHOUT FURTHER
 NOTICE OTHER THAN BY SUCH ADJOURNMENT BEING ANNOUNCED IN OPEN
 COURT OR BY A NOTICE OF ADJOURNMENT FILED WITH THE COURT AND
 SERVED ON ALL PARTIES ENTITLED TO NOTICE.



           CRITICAL INFORMATION REGARDING VOTING ON THE PLAN

        Voting Record Date. The voting record date is September 16, 2019, which is the date
for determining which holders of Claims in Classes 4, 5, and 6, as applicable, are entitled to vote
on the Plan.

        Voting Deadline. The deadline for voting on the Plan is on October 21, 2019, at
4:00 p.m., prevailing Central Time (the “Voting Deadline”). If you received a Solicitation
Package, including a Ballot and intend to vote on the Plan you must: (a) follow the instructions
carefully; (b) complete all of the required information on the ballot; and (c) execute and return
your completed Ballot according to and as set forth in detail in the voting instructions so that it is
actually received by the Debtors’ notice and claims agent, Donlin, Recano & Company, Inc. (the
“Notice and Claims Agent”) on or before the Voting Deadline. A failure to follow such
instructions may disqualify your vote.

         CRITICAL INFORMATION REGARDING OBJECTING TO THE PLAN

      ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION,
   AND INJUNCTION PROVISIONS, AND ARTICLE VIII.D. CONTAINS A THIRD
   PARTY RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER
    THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED
                            THEREUNDER.

      ALL HOLDERS OF CLAIMS OR INTERESTS IN THE DEBTORS THAT
  (A) DO NOT FILE AN OBJECTION WITH THE BANKRUPTCY COURT IN THE
   CHAPTER 11 CASES THAT EXPRESSLY OBJECTS TO THE INCLUSION OF
      SUCH HOLDER AS A RELEASING PARTY UNDER THE PROVISIONS
 CONTAINED IN ARTICLE VIII OF THE PLAN OR (B) DO NOT TIMELY OPT OUT
      OF THE THIRD PARTY RELEASE PURSUANT TO THE PROCEDURES
  AUTHORIZED IN THE DISCLOSURE STATEMENT ORDER WILL BE DEEMED
  TO HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY,
          AND COLLECTIVELY CONSENTED TO THE RELEASE AND

      DISCHARGE OF ALL CLAIMS AND CAUSES OF ACTION AGAINST THE
                 DEBTORS AND THE RELEASED PARTIES.

                                                  2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 93 of 119




        Plan Objection Deadline. The deadline for filing objections to the Plan is October 21,
2019, at 4:00 p.m., prevailing Central Time (the “Plan Objection Deadline”). All objections to
the relief sought at the Confirmation Hearing must: (a) be in writing; (b) conform to the
Bankruptcy Rules, the Bankruptcy Local Rules, and any orders of the Court; (c) state, with
particularity, the legal and factual basis for the objection and, if practicable, a proposed
modification to the Plan (or related materials) that would resolve such objection; and (d) be filed
with the Court (contemporaneously with a proof of service) and served upon the following parties
so as to be actually received on or before the Plan Objection Deadline:

                                      Counsel to the Debtors

                                        Shari L. Heyen
                                   (Texas Bar No. 09564750)
                                        Karl D. Burrer
                                   (Texas Bar No. 24043584)
                                       David R. Eastlake
                                   (Texas Bar No. 24074165)
                                 GREENBERG TRAURIG, LLP
                                 1000 Louisiana St., Suite 1700
                                     Houston, Texas 77002


                                           U.S. Trustee

                            Attn: Stephen Statham and Hector Duran Jr.
               Office of the United States Trustee for the Southern District of Texas
                                    515 Rusk Street, Suite 3516
                                      Houston, Texas 77002

  Counsel to the Official Committee of Unsecured Creditors Appointed in These Chapter 11
                                           Cases

                                          Marcus Helt
                                        Holland O’Neil
                                      FOLEY GARDERE
                                     Foley & Lardner LLP
                               2021 McKinney Avenue, Suite 1600
                                      Dallas, Texas 75201




                                                 3
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 94 of 119



                               ADDITIONAL INFORMATION

        Obtaining Solicitation Materials. The materials in the Solicitation Package are intended
to be self-explanatory. If you should have any questions or if you would like to obtain additional
solicitation materials (or paper copies of solicitation materials if you received a CD-ROM), please
feel free to contact the Debtors’ Notice and Claims Agent, by: (a) calling the Debtors’
restructuring hotline at 866-296-8019 (toll free) or 212-771-1128 (international); (b) visiting the
Debtors’ restructuring website at: https://donlinrecano.com/ssgh; (c) writing to the Notice and
Claims Agent, Attn: Shale Support Global Holdings, LLC, et al., c/o Donlin, Recano & Company,
Inc., 6201 15th Avenue, Brooklyn, New York 11219; and/or (d) emailing
SSGHBallots@DonlinRecano.com. You may also obtain copies of any pleadings filed in the
Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov. Please be advised that
the Notice and Claims Agent is authorized to answer questions about, and provide additional
copies of, solicitation materials, but may not advise you as to whether you should vote to accept
or reject the Plan.

        The Plan Supplement. The Debtors will file the Plan Supplement (as defined in the Plan)
on or before October 16, 2019 and will serve notice on all holders of Claims entitled to vote on
the Plan, which will: (a) inform parties that the Debtors filed the Plan Supplement; (b) list the
information contained in the Plan Supplement; and (c) explain how parties may obtain copies of
the Plan Supplement.

                             BINDING NATURE OF THE PLAN:

     IF CONFIRMED, THE PLAN SHALL BIND ALL HOLDERS OF CLAIMS OR
  INTERESTS TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
       WHETHER OR NOT SUCH HOLDER WILL RECEIVE OR RETAIN ANY
    PROPERTY OR INTEREST IN PROPERTY UNDER THE PLAN, HAS FILED A
  PROOF OF CLAIM OR INTEREST IN THE CHAPTER 11 CASES, OR FAILED TO
  VOTE TO ACCEPT OR REJECT THE PLAN OR VOTED TO REJECT THE PLAN.




                                                4
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 95 of 119



 Dated: [●], 2019                       /s/ DRAFT
                                        Shari L. Heyen (Texas Bar No. 09564750)
                                        Karl D. Burrer (Texas Bar No. 24043584)
                                        David R. Eastlake (Texas Bar No.
                                        24074165)
                                        GREENBERG TRAURIG, LLP
                                        1000 Louisiana St., Suite 1700
                                        Houston, Texas 77002
                                        Telephone:     (713) 374-3500
                                        Facsimile:     (713) 374-3505
                                        Email:          heyens@gtlaw.com
                                                        burrerk@gtlaw.com
                                                        eastlaked@gtlaw.com

                                        Counsel to the Debtors and Debtors in
                                        Possession




ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 96 of 119



                                 SCHEDULE 8

                         Form of Plan Supplement Notice




ACTIVE 45847147v1
         Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 97 of 119



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                 §
    In re:                                                       § Chapter 11
                                                                 §
    SHALE SUPPORT GLOBAL HOLDINGS,                               § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                               §
                                                                 § (Joint Administration)
                      Debtors.                                   §
                                                                 §

                              NOTICE OF FILING OF PLAN SUPPLEMENT



        PLEASE TAKE NOTICE THAT on [●], 2019, United States Bankruptcy Court for the
Southern District of Texas (the “Court”) entered an order [Docket No. [●]] (the “Disclosure
Statement Order”): (a) authorizing Shale Support Global Holdings, LLC and its affiliated debtors
and debtors in possession (collectively, the “Debtors”), to solicit acceptances for the Amended
Joint Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC
Pursuant to Chapter 11 of the Bankruptcy Code (as modified, amended, or supplemented from
time to time, the “Plan”); 2 (b) approving the Amended Disclosure Statement for the Amended Joint
Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC Pursuant
to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the solicitation
materials and documents to be included in the solicitation packages; and (d) approving procedures
for soliciting, receiving, and tabulating votes on the Plan and for filing objections to the Plan.

        PLEASE TAKE FURTHER NOTICE THAT as contemplated by the Plan and the
Disclosure Statement Order approving the Disclosure Statement, the Debtors filed the Plan
Supplement with the Court on [●], 2019 [Docket No. [●]]. The Plan Supplement contains the
following documents (each as defined in the Plan): (a) New Organizational Documents; (b) Exit
Facility Documents; (c) Schedule of Rejected Executory Contracts and Unexpired Leases; (d)
Schedule of Assumed Executory Contracts and Unexpired Leases; (e) Schedule of Retained




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.
2
             Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.


ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 98 of 119



Causes of Action; and (f) any and all other documentation necessary to effectuate the Restructuring
Transactions or that is contemplated by the Plan.

       PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on October 29,
2019, at 9:00 a.m., prevailing Central Time, before the Honorable David R. Jones, in the United
States Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street Houston,
Texas 77002.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
Plan is October 21, 2019, at 4:00 p.m., prevailing Central Time (the “Plan Objection Deadline”).
Any objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules, the
Bankruptcy Local Rules, and any orders of the Court; (c) state, with particularity, the basis and
nature of any objection to the Plan and, if practicable, a proposed modification to the Plan that
would resolve such objection; and (d) be filed with the Court (contemporaneously with a proof of
service) and served upon the following parties so as to be actually received on or before the Plan
Objection Deadline:

                                      Counsel to the Debtors

                                        Shari L. Heyen
                                   (Texas Bar No. 09564750)
                                        Karl D. Burrer
                                   (Texas Bar No. 24043584)
                                       David R. Eastlake
                                   (Texas Bar No. 24074165)
                                 GREENBERG TRAURIG, LLP
                                 1000 Louisiana St., Suite 1700
                                     Houston, Texas 77002


                                           U.S. Trustee

                            Attn: Stephen Statham and Hector Duran Jr.
               Office of the United States Trustee for the Southern District of Texas
                                    515 Rusk Street, Suite 3516
                                      Houston, Texas 77002

  Counsel to the Official Committee of Unsecured Creditors Appointed in These Chapter 11
                                           Cases




                                                 2
ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 99 of 119




                                        Marcus Helt
                                      Holland O’Neil
                                    FOLEY GARDERE
                                   Foley & Lardner LLP
                             2021 McKinney Avenue, Suite 1600
                                    Dallas, Texas 75201


        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
Donlin, Recano & Company, Inc., the notice and claims agent retained by the Debtors in the
Chapter 11 Cases (the “Notice and Claims Agent”), by: (a) calling the Debtors’ restructuring
hotline at 866-296-8019 (toll free) or 212-771-1128 (international); (b) visiting the Debtors’
restructuring website at: https://donlinrecano.com/ssgh; (c) writing to the Notice and Claims
Agent, Attn: Shale Support Global Holdings, LLC, et al., c/o Donlin, Recano & Company, Inc.,
6201     15th   Avenue,      Brooklyn,     New    York     11219;     and/or    (d)   emailing
SSGHBallots@DonlinRecano.com. You may also obtain copies of any pleadings filed in the
Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov.

       ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION,
   AND INJUNCTION PROVISIONS, AND ARTICLE VIII.D. CONTAINS A THIRD
  PARTY RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE
      PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED
                              THEREUNDER.

   THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
  ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
  THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
    TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE NOTICE AND
                           CLAIMS AGENT.




                                              3
ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 100 of 119




 Dated: [●], 2019                    /s/ DRAFT
                                     Shari L. Heyen (Texas Bar No. 09564750)
                                     Karl D. Burrer (Texas Bar No. 24043584)
                                     David R. Eastlake (Texas Bar No.
                                     24074165)
                                     GREENBERG TRAURIG, LLP
                                     1000 Louisiana St., Suite 1700
                                     Houston, Texas 77002
                                     Telephone:     (713) 374-3500
                                     Facsimile:     (713) 374-3505
                                     Email:          heyens@gtlaw.com
                                                     burrerk@gtlaw.com
                                                     eastlaked@gtlaw.com

                                     Counsel to the Debtors and Debtors in
                                     Possession




ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 101 of 119



                                     SCHEDULE 9

        Form of Notice of Assumption of Executory Contracts and Unexpired Leases




ACTIVE 45847147v1
        Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 102 of 119



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                 §
    In re:                                                       § Chapter 11
                                                                 §
    SHALE SUPPORT GLOBAL HOLDINGS,                               § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                               §
                                                                 § (Joint Administration)
                      Debtors.                                   §
                                                                 §

                       NOTICE OF (A) EXECUTORY CONTRACTS AND
                  UNEXPIRED LEASES TO BE ASSUMED BY THE DEBTORS
                  PURSUANT TO THE PLAN, (B) CURE AMOUNTS, IF ANY,
               AND (C) RELATED PROCEDURES IN CONNECTION THEREWITH



        PLEASE TAKE NOTICE THAT on [●], 2019, United States Bankruptcy Court for the
Southern District of Texas (the “Court”) entered an order [Docket No. [●]] (the “Disclosure
Statement Order”): (a) authorizing Shale Support Global Holdings, LLC and its affiliated debtors
and debtors in possession (collectively, the “Debtors”), to solicit acceptances for the Amended
Joint Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC
Pursuant to Chapter 11 of the Bankruptcy Code (as modified, amended, or supplemented from
time to time, the “Plan”); 2 (b) approving the Amended Disclosure Statement for the Amended Joint
Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC Pursuant
to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the solicitation
materials and documents to be included in the solicitation packages; and (d) approving procedures
for soliciting, receiving, and tabulating votes on the Plan and for filing objections to the Plan.

        PLEASE TAKE FURTHER NOTICE THAT the Debtors filed the Assumed Executory
Contract and Unexpired Lease List [Docket No. [●]] (the “Assumption Schedule”) with the Court
as part of a Plan Supplement on [●], 2019, as contemplated under the Plan. The determination to
assume the agreements identified on the Assumption Schedule is subject to revision.


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.
2
             Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.


ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 103 of 119



       PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on October 29,
2019, at 9:00 a.m. prevailing Central Time, before the Honorable David R. Jones, in the United
States Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street Houston,
Texas 77002.

        PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the
Debtors’ records reflect that you are a party to a contract that is listed on the Assumption Schedule.
Therefore, you are advised to review carefully the information contained in this notice and the
related provisions of the Plan, including the Assumption Schedule.

        PLEASE TAKE FURTHER NOTICE that the Debtors are proposing to assume the
Executory Contract(s) and Unexpired Lease(s) listed in Exhibit A attached hereto to which you
are a party. 3

        PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy Code
requires a chapter 11 debtor to cure, or provide adequate assurance that it will promptly cure, any
defaults under executory contracts and unexpired leases at the time of assumption. Accordingly,
the Debtors have conducted a thorough review of their books and records and have determined the
amounts required to cure defaults, if any, under the Executory Contract(s) and Unexpired Lease(s),
which amounts are listed in the table above. Please note that if no amount is stated for a particular
Executory Contract or Unexpired Lease, the Debtors believe that there is no cure amount
outstanding for such contract or lease.

        PLEASE TAKE FURTHER NOTICE THAT absent any pending dispute, the monetary
amounts required to cure any existing defaults arising under the Executory Contract(s) and
Unexpired Lease(s) identified above will be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by the Debtors in Cash on the Effective Date or as soon as reasonably
practicable thereafter. In the event of a dispute, however, payment of the cure amount would be
made following the entry of a final order(s) resolving the dispute and approving the assumption.
If an objection to the proposed assumption or related cure amount is sustained by the Court,
however, the Debtors may elect to reject such Executory Contract or Unexpired Lease in lieu of
assuming it.

       PLEASE TAKE FURTHER NOTICE THAT (i) the deadline for filing objections to
any assumption of an Executory Contract or Unexpired Lease and/or related cure amounts or
adequate assurances proposed in connection therewith is October 25, 2019, at 4:00 p.m.,


3
          Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Assumption
Schedule, nor anything contained in the Plan or each Debtor’s schedule of assets and liabilities, shall constitute an
admission by the Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable
of assumption, that any Reorganized Debtor(s) has any liability thereunder, or that such Executory Contract or
Unexpired Lease is necessarily a binding and enforceable agreement. Further, the Debtors expressly reserve the right
to (a) remove any Executory Contract or Unexpired Lease from the Assumption Schedule and reject such Executory
Contract or Unexpired Lease pursuant to the terms of the Plan, up until the Effective Date and (b) contest any Claim
(or cure amount) asserted in connection with assumption of any Executory Contract or Unexpired Lease.

                                                         2
ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 104 of 119



prevailing Central Time (the “Assumption/Cure Objection Deadline”), and (ii) the deadline for
filing objections to the Plan is October 21, 2019, at 4:00 p.m., prevailing Central Time (the “Plan
Objection Deadline”). Any such objections must: (a) be in writing; (b) conform to the Bankruptcy
Rules, the Bankruptcy Local Rules and any orders of the Court; (c) state, with particularity, the
basis and nature of any objection and, if practicable, a proposed resolution for such objection; and
(d) be filed with the Court (contemporaneously with a proof of service) and served upon the
following parties so as to be actually received on or before the Assumption/Cure Objection
Deadline or Plan Objection Deadline, as applicable:

                                      Counsel to the Debtors

                                        Shari L. Heyen
                                   (Texas Bar No. 09564750)
                                        Karl D. Burrer
                                   (Texas Bar No. 24043584)
                                       David R. Eastlake
                                   (Texas Bar No. 24074165)
                                 GREENBERG TRAURIG, LLP
                                 1000 Louisiana St., Suite 1700
                                     Houston, Texas 77002


                                           U.S. Trustee

                            Attn: Stephen Statham and Hector Duran Jr.
               Office of the United States Trustee for the Southern District of Texas
                                    515 Rusk Street, Suite 3516
                                      Houston, Texas 77002

  Counsel to the Official Committee of Unsecured Creditors Appointed in These Chapter 11
                                           Cases

                                          Marcus Helt
                                        Holland O’Neil
                                      FOLEY GARDERE
                                     Foley & Lardner LLP
                               2021 McKinney Avenue, Suite 1600
                                      Dallas, Texas 75201



      PLEASE TAKE FURTHER NOTICE THAT any objections to the assumption of an
Executory Contract or Unexpired Lease and/or related cure amounts or adequate assurances

                                                 3
ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 105 of 119



proposed in connection therewith that remain unresolved as of the Confirmation Hearing will be
heard at the Confirmation Hearing (or such other date as fixed by the Court).

     PLEASE TAKE FURTHER NOTICE THAT any counterparty to an Executory
   Contract or Unexpired Lease that fails to object timely to the proposed assumption or
    cure amount will be deemed to have assented to such assumption and cure amount.



     PLEASE TAKE FURTHER NOTICE THAT ASSUMPTION OF ANY
EXECUTORY CONTRACT OR UNEXPIRED LEASE PURSUANT TO THE PLAN OR
OTHERWISE SHALL RESULT IN THE FULL RELEASE AND SATISFACTION OF
ANY CLAIMS OR DEFAULTS, WHETHER MONETARY OR NONMONETARY,
INCLUDING DEFAULTS OF PROVISIONS RESTRICTING THE CHANGE IN
CONTROL OR OWNERSHIP INTEREST COMPOSITION OR OTHER BANKRUPTCY-
RELATED DEFAULTS, ARISING UNDER ANY ASSUMED EXECUTORY CONTRACT
OR UNEXPIRED LEASE AT ANY TIME BEFORE THE DATE OF THE DEBTORS OR
REORGANIZED DEBTORS ASSUME SUCH EXECUTORY CONTRACT OR
UNEXPIRED LEASE. ANY PROOFS OF CLAIM FILED WITH RESPECT TO AN
EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT HAS BEEN ASSUMED
SHALL BE DEEMED DISALLOWED AND EXPUNGED, WITHOUT FURTHER
NOTICE TO OR ACTION, ORDER, OR APPROVAL OF THE BANKRUPTCY COURT.

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
Donlin, Recano & Company, Inc., the notice and claims agent retained by the Debtors in the
Chapter 11 Cases (the “Notice and Claims Agent”), by: (a) calling the Debtors’ restructuring
hotline at 866-296-8019 (toll free) or 212-771-1128 (international); (b) visiting the Debtors’
restructuring website at: https://donlinrecano.com/ssgh; (c) writing to the Notice and Claims
Agent, Attn: Shale Support Global Holdings, LLC, et al., c/o Donlin, Recano & Company, Inc.,
6201     15th   Avenue,      Brooklyn,     New    York     11219;     and/or    (d)   emailing
SSGHBallots@DonlinRecano.com. You may also obtain copies of any pleadings filed in the
Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov.

       ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION,
   AND INJUNCTION PROVISIONS, AND ARTICLE VIII.D. CONTAINS A THIRD
  PARTY RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE
      PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED
                              THEREUNDER.

   THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
  ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
  THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
    TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE NOTICE AND
                           CLAIMS AGENT.


                                              4
ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 106 of 119




                                      5
ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 107 of 119



 Dated: [●], 2019                    /s/ DRAFT
                                     Shari L. Heyen (Texas Bar No. 09564750)
                                     Karl D. Burrer (Texas Bar No. 24043584)
                                     David R. Eastlake (Texas Bar No.
                                     24074165)
                                     GREENBERG TRAURIG, LLP
                                     1000 Louisiana St., Suite 1700
                                     Houston, Texas 77002
                                     Telephone:     (713) 374-3500
                                     Facsimile:     (713) 374-3505
                                     Email:          heyens@gtlaw.com
                                                     burrerk@gtlaw.com
                                                     eastlaked@gtlaw.com

                                     Counsel to the Debtors and Debtors in
                                     Possession




ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 108 of 119



                                          Exhibit A

                    Schedule of Contracts and Leases and Proposed Cure Cost




ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 109 of 119




                                         Description of Assumed
      Debtor          Counterparty                                Cure Cost
                                          Contracts or Leases




ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 110 of 119



                                    SCHEDULE 10

         Form of Notice of Rejection of Executory Contracts and Unexpired Leases




ACTIVE 45847147v1
        Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 111 of 119



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                 §
    In re:                                                       § Chapter 11
                                                                 §
    SHALE SUPPORT GLOBAL HOLDINGS,                               § Case No. 19-33884 (DRJ)
    LLC, et al., 1                                               §
                                                                 § (Joint Administration)
                      Debtors.                                   §
                                                                 §

                 NOTICE REGARDING EXECUTORY CONTRACTS
         AND UNEXPIRED LEASES TO BE REJECTED PURSUANT TO THE PLAN



        PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order [Docket No. [●]] (the “Disclosure
Statement Order”): (a) authorizing Shale Support Global Holdings, LLC and its affiliated debtors
and debtors in possession (collectively, the “Debtors”), to solicit acceptances for the Amended
Joint Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC
Pursuant to Chapter 11 of the Bankruptcy Code (as modified, amended, or supplemented from
time to time, the “Plan”); 2 (b) approving the Amended Disclosure Statement for the Amended Joint
Plan of Reorganization of Shale Support Global Holdings, et al., and BSP Agency, LLC Pursuant
to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the solicitation
materials and documents to be included in the solicitation packages; and (d) approving procedures
for soliciting, receiving, and tabulating votes on the Plan and for filing objections to the Plan.

         PLEASE TAKE FURTHER NOTICE THAT the Debtors filed the Rejected Executory
Contract and Unexpired Lease List [Docket No. [●]] (the “Rejection Schedule”) with the Court as
part of a Plan Supplement on [●], 2019, as contemplated under the Plan. The determination to
reject the agreements identified on the Rejection Schedule is subject to revision.




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814);
Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale
Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The
service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder
of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.
2
             Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.


ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 112 of 119



    PLEASE TAKE FURTHER NOTICE THAT YOU ARE RECEIVING THIS NOTICE
     BECAUSE THE DEBTORS’ RECORDS REFLECT THAT YOU ARE A PARTY TO
        AN EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT WILL BE
     REJECTED PURSUANT TO THE PLAN. THEREFORE, YOU ARE ADVISED TO
    REVIEW CAREFULLY THE INFORMATION CONTAINED IN THIS NOTICE AND
                  THE RELATED PROVISIONS OF THE PLAN. 3



       PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on October 29,
2019, at 9:00 a.m., prevailing Central Time, before the Honorable David R. Jones, in the United
States Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street Houston,
Texas 77002.

        PLEASE TAKE FURTHER NOTICE THAT all proofs of Claim with respect to Claims
arising from the rejection of Executory Contracts or Unexpired Leases, if any, must be filed with
the Bankruptcy Court within the earliest to occur of (1) thirty days after the date of entry of an
order of the Court (including the Confirmation Order) approving such rejection or (2) thirty days
after notice of any rejection that occurs after the Effective Date. Any Claims arising from the
rejection of an Executory Contract or Unexpired Lease not filed within such time will be
automatically disallowed, forever barred from assertion, and shall not be enforceable against
the Debtors or the Reorganized Debtors, their Estates, or their property without the need
for any objection by the Reorganized Debtors or further notice to, or action, order, or
approval of the Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
Plan is October 21, 2019, at 4:00 p.m., prevailing Central Time (the “Plan Objection Deadline”).
Any objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules, the
Bankruptcy Local Rules, and any orders of the Court; (c) state, with particularity, the basis and
nature of any objection to the Plan and, if practicable, a proposed modification to the Plan that
would resolve such objection; and (d) be filed with the Court (contemporaneously with a proof of
service) and served upon the following parties so as to be actually received on or before the Plan
Objection Deadline:




3
         Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Rejected Executory
Contract and Unexpired Lease List, nor anything contained in the Plan, shall constitute an admission by the Debtors
that any such contract or lease is in fact an Executory Contract or Unexpired Lease or that any Reorganized Debtor
has any liability thereunder. Further, the Debtors expressly reserve the right to (a) remove any Executory Contract or
Unexpired Lease from the Rejection Schedule and assume such Executory Contract or Unexpired Lease pursuant to
the terms of the Plan, up until the Effective Date and (b) contest any Claim asserted in connection with rejection of
any Executory Contract or Unexpired Lease.

                                                          2
ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 113 of 119




                                      Counsel to the Debtors

                                        Shari L. Heyen
                                   (Texas Bar No. 09564750)
                                        Karl D. Burrer
                                   (Texas Bar No. 24043584)
                                       David R. Eastlake
                                   (Texas Bar No. 24074165)
                                 GREENBERG TRAURIG, LLP
                                 1000 Louisiana St., Suite 1700
                                     Houston, Texas 77002


                                           U.S. Trustee

                            Attn: Stephen Statham and Hector Duran Jr.
               Office of the United States Trustee for the Southern District of Texas
                                    515 Rusk Street, Suite 3516
                                      Houston, Texas 77002

  Counsel to the Official Committee of Unsecured Creditors Appointed in These Chapter 11
                                           Cases

                                          Marcus Helt
                                        Holland O’Neil
                                      FOLEY GARDERE
                                     Foley & Lardner LLP
                               2021 McKinney Avenue, Suite 1600
                                      Dallas, Texas 75201



        PLEASE TAKE FURTHER NOTICE THAT any objections to Plan in connection with
the rejection of the Executory Contract(s) and Unexpired Lease(s) identified above and/or related
rejection damages proposed in connection with the Plan that remain unresolved as of the
Confirmation Hearing will be heard at the Confirmation Hearing (or such other date as fixed by
the Court).

       PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
                                                 3
ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 114 of 119



Donlin, Recano & Company, Inc., the notice and claims agent retained by the Debtors in the
Chapter 11 Cases (the “Notice and Claims Agent”), by: (a) calling the Debtors’ restructuring
hotline at 866-296-8019 (toll free) or 212-771-1128 (international); (b) visiting the Debtors’
restructuring website at: https://donlinrecano.com/ssgh; (c) writing to the Notice and Claims
Agent, Attn: Shale Support Global Holdings, LLC, et al., c/o Donlin, Recano & Company, Inc.,
6201     15th   Avenue,      Brooklyn,     New    York     11219;     and/or    (d)   emailing
SSGHBallots@DonlinRecano.com. You may also obtain copies of any pleadings filed in the
Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov.



       ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
   INJUNCTION PROVISIONS, AND ARTICLE VIII.D CONTAINS A THIRD PARTY
    RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
     CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

   THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
  ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
  THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
    TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE NOTICE AND
                           CLAIMS AGENT.




                                              4
ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 115 of 119



 Dated: [●], 2019                    /s/ DRAFT
                                     Shari L. Heyen (Texas Bar No. 09564750)
                                     Karl D. Burrer (Texas Bar No. 24043584)
                                     David R. Eastlake (Texas Bar No.
                                     24074165)
                                     GREENBERG TRAURIG, LLP
                                     1000 Louisiana St., Suite 1700
                                     Houston, Texas 77002
                                     Telephone:     (713) 374-3500
                                     Facsimile:     (713) 374-3505
                                     Email:          heyens@gtlaw.com
                                                     burrerk@gtlaw.com
                                                     eastlaked@gtlaw.com

                                     Counsel to the Debtors and Debtors in
                                     Possession




ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 116 of 119



                                     SCHEDULE 11

            Form of Statement of the Official Committee of Unsecured Creditors




ACTIVE 45847147v1
      Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 117 of 119



                                 STATEMENT OF THE
                    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                    OF SHALE SUPPORT GLOBAL HOLDINGS, LLC, ET AL.

                             Chapter 11 Case No. 19-33884 (DRJ)

                            c/o Foley Gardere, Foley & Lardner LLP
                              2021 McKinney Avenue, Suite 1600
                                      Dallas, Texas 75201

                                       September 17, 2019

To:     Holders of Class 5 Unsecured Convenience Class Claims and Holders of Class 6
        General Unsecured Claims of Shale Support Global Holdings, LLC and its affiliated
        debtors and debtors in possession

         Foley Gardere, Foley & Lardner LLP is counsel to the Official Committee of Unsecured
Creditors (the “Committee”) in the above-referenced chapter 11 cases of Shale Support Global
Holdings, LLC, et al., as debtors and debtors in possession (collectively, the “Debtors”). The
Committee was appointed by the United States Trustee to represent the interests of all of the
Debtors’ unsecured creditors. We write to advise you of the Committee’s position regarding the
Amended Joint Plan of Reorganization of Shale Support Global Holdings, LLC, et al., and BSP
Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. [___] (the “Plan”). The
Plan is described in, and attached as an exhibit to, the accompanying Amended Disclosure
Statement for the Amended Joint Plan of Reorganization of Shale Support Global Holdings, LLC,
et al., and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. [___]
(the “Disclosure Statement”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Disclosure Statement or the Plan, as applicable.

       The Committee has concerns regarding the Plan and cannot recommend that holders of
Class 5 Unsecured Convenience Class Claims and Holders of Class 6 General Unsecured
Claims to vote to accept or reject the Plan.

       The Committee cannot make a recommendation for a number of reasons, including the
following:

        •    First, the Plan is a joint plan between the Debtors and BSP Agency, LLC (“BSP”).
             BSP is the Term Loan Agent and DIP Facility Agent and serves as the agent to the
             Term Loan Lenders, the Debtors’ primary prepetition secured lenders. The
             centerpiece of the Plan is a settlement between the Debtors, BSP and the Term Loan
             Lenders (the “Plan Settlement”)

             The Plan proposes to give the Term Loan Lenders ownership of the Reorganized
             Debtors and substantially all of the Debtors’ assets. The Committee was not involved
             in negotiating the Plan and Plan Settlement. Substantially more information regarding
             the formulation of the Plan is required before the Committee can make a
             recommendation regarding the Plan.

ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 118 of 119




        •    Second, the Plan provides for a range of recovery from 4% to 26% for general
             unsecured creditors. Your recovery within that range will depend on (a) whether your
             claim is classified as a Class 5 Unsecured Class Claim or a Class 6 General Unsecured
             Claim and (b) which Debtor is responsible for your claim. The Plan is a “pot plan” in
             that it creates a finite pot of money for allowed general unsecured creditors to share
             ratably.

             Because recoveries for general unsecured creditors are limited, the addition of claims
             to the general unsecured creditor pool directly dilutes recoveries for general unsecured
             creditors. In addition to trade claims included as general unsecured claims, the
             Debtors also anticipate having significant claims related to the rejection of executory
             contracts and unexpired leases and the proposed treatment of cure costs related to the
             assumption of railcar leases. The current projected recoveries for general unsecured
             creditors includes the anticipated rejection and assumption claims, an amount
             projected to be millions of dollars. The Committee does not agree with the Debtors’
             classification of assumption cure claims as general unsecured claims and cannot make
             a recommendation regarding the Plan without a resolution regarding the treatment of
             such cure claims.

        •    Third, the Plan defines “Avoidance Actions” and other “Causes of Action” as potential
             recoveries for the Debtors’ estates. The Plan provides that Causes of Action and
             Avoidance Actions will be retained by the Reorganized Debtors unless otherwise
             released. The Plan allocates to the general unsecured creditors only a partial
             contingent recovery in one Cause of Action (the Cudd Litigation) and does not permit
             general unsecured creditors to share in proceeds from Avoidance Actions and other
             Causes of Action. Obviously, since the Term Loan Lenders will own the Reorganized
             Debtors, the retention of such claims will solely benefit the Term Loan Lenders. As
             the Plan provides limited recoveries for general unsecured creditors, the Committee
             believes that the allocation of recoveries from Causes of Actions and Avoidance
             Actions unfairly favors the Term Loan Lenders and DIP Facility Lenders at the
             expense of general unsecured creditors.

        •    Fourth, the Committee has had insufficient time to review the Debtors’ Liquidation
             Analysis, Financial Projections, and Valuation Analysis.            The Committee’s
             professionals are continuing to review the Debtors’ financial analysis in support of the
             Plan and cannot make an independent determination of the validity and reasonableness
             of such analysis. The Committee cannot recommend whether general unsecured
             creditors should vote to accept or reject the Plan until its professionals have had
             sufficient time to review and test this information.

        •    Fifth, the Plan contains extraordinarily broad releases of the Debtors and a multitude
             of non-Debtor third parties, including BSP, the Term Loan Lenders, the Debtors’
             current and former directors, managers, officers, and equity holders and all of the
             Debtors’ current and former affiliates and subsidiaries (as well as those entities’
             affiliates and subsidiaries and their current and former officers, directors, managers,

ACTIVE 45847147v1
     Case 19-33884 Document 319 Filed in TXSB on 09/18/19 Page 119 of 119



             equity holders, etc.). The Disclosure Statement fails to provide information as to the
             identity of these “Released Parties,” the consideration these “Released Parties” are
             providing to warrant such releases, nor otherwise describes the legal justification in
             support of the releases. Further, the releases are of all “Causes of Action,” which is
             broadly defined. The Committee believes that the Debtors should provide substantial
             additional disclosures regarding these third party releases. Importantly, unless
             creditors and parties in interest “opt out” of these third party releases, they are deemed
             to have granted very broad releases to these “Released Parties.” The Committee
             believes that if creditors want to “opt in” of the third party releases, they should have
             that election. At present, the Plan requires that parties “opt out” of the releases by so
             indicating on their voting ballot; in other words, if a creditor does not vote or does not
             “opt out,” it will be deemed to have agreed to release these third parties.

For the foregoing reasons, among others, the Committee cannot make a recommendation to
holders of Class 5 Unsecured Convenience Class Claims and Holders of Class 6 General
Unsecured Claims to vote to accept or reject the Plan.

        The foregoing description is not intended as a substitute for the Disclosure Statement.
Creditors should read the Disclosure Statement and Plan in their entirety, and then make their own
respective independent decisions as to whether the Plan is acceptable.

       The Debtors have provided you with a Ballot with which to vote to accept or reject the
Plan. In order to have your vote counted, you must complete and return the Ballot in accordance
with the procedures set forth therein and in the accompanying Disclosure Statement Order.
PLEASE READ THE DIRECTIONS OF THE BALLOT CAREFULLY AND COMPLETE
YOUR BALLOT IN ITS ENTIRETY BEFORE RETURNING IT TO THE DEBTORS’
SOLICITATION AGENT.

        Should you have any questions about this letter, the Plan, the Disclosure Statement or the
solicitation procedures, we would be pleased to discuss them with you at your convenience. Please
direct any such questions to Holland O’Neil (214-999-4961; honeil@foley.com) or Timothy C.
Mohan (720-437-2014; tmohan@foley.com).

Very truly yours,

THE OFFICIAL COMMITTEE UNSECURED CREDITORS OF SHALE SUPPORT GLOBAL
HOLDINGS, LLC, ET AL




ACTIVE 45847147v1
